Exhibit 10.60
 


 


 


 


 


 
ASSET PURCHASE AGREEMENT
 


 
dated as of
 


 
OCTOBER 7, 2009
 
by and among
 
TRIAD GUARANTY INSURANCE CORPORATION,


TRIAD GUARANTY INC.


and
 
ESSENT GUARANTY, INC.
 


 

 
 

--------------------------------------------------------------------------------

 




Table of Contents
 


  Page
ARTICLE I  SALE AND PURCHASE OF ASSETS
1
1.1
CERTAIN TERMS
1
1.2
SALE AND PURCHASE OF PURCHASED ASSETS.
1
1.3
ASSUMPTION OF CERTAIN LIABILITIES.
4
   
ARTICLE II  PURCHASE PRICE, CLOSING AND RELATED MATTERS
4
2.1
PURCHASE PRICE
4
2.2
CLOSING
6
2.3
CLOSING DELIVERIES.
6
2.4
CLOSING EXPENSES.
7
2.5
PURCHASE PRICE ALLOCATION
8
2.6
WITHHOLDING TAXES
8
   
ARTICLE III  REPRESENTATIONS AND WARRANTIES OF TGIC
8
3.1
ORGANIZATION AND GOOD STANDING
8
3.2
AUTHORIZATION; ENFORCEABILITY
9
3.3
NO CONFLICT.
9
3.4
GOVERNMENTAL CONSENTS
9
3.5
LEGAL COMPLIANCE
10
3.6
LICENSES, PERMITS AND ORDERS
10
3.7
LITIGATION
10
3.8
COMMISSION REPORTS
11
3.9
TITLE TO ASSETS; CONDITION
11
3.10
ABSENCE OF CERTAIN CHANGES OR EVENTS
11

 
3.11
INTELLECTUAL PROPERTY.
11
3.12
SUBLEASE PROPERTY
14
3.13
ASSUMED CONTRACTS
14
3.14
EMPLOYEES AND CONSULTANTS.
15
3.15
EMPLOYEE BENEFITS PLANS.
16
3.16
TAX RETURNS AND PAYMENTS
16
3.17
INSURANCE.
17
3.18
SOLVENCY, ADEQUACY OF CONSIDERATION, OTHER ASSET SALES AND STATUS
17
3.19
SECURITY PROGRAMS
17
3.20
BROKERS’ FEES
18
3.21
RIGHT TO PURCHASE PRICE
18
3.22
DISCLOSURE
18
   
ARTICLE IV  REPRESENTATIONS AND WARRANTIES OF THE BUYER
18
4.1
ORGANIZATION AND GOOD STANDING
18
4.2
AUTHORIZATION; ENFORCEABILITY
18
4.3
NO CONFLICT.
18
4.4
GOVERNMENTAL CONSENTS
19
4.5
LITIGATION
19
4.6
BROKERS’ FEES
19
4.7
FINANCING
19
   
ARTICLE V  COVENANTS
19
5.1
ACCESS AND INVESTIGATION
19


 
i

--------------------------------------------------------------------------------

 




Table of Contents
 




    Page
5.2
OPERATION OF THE BUSINESS.
20
5.3
EMPLOYMENT MATTERS.
21
5.4
EFFORTS TO CONSUMMATE.
23
5.5
EFFORTS TO OBTAIN CONSENTS FROM THIRD PARTIES.
24
5.6
NOTIFICATION.
25
5.7
NO NEGOTIATION.
26
5.8
NON-SOLICITATION.
26
5.9
CONFIDENTIAL INFORMATION.
27
5.10
ACKNOWLEDGMENT
27
5.11
TAX MATTERS.
28
5.12
CERTAIN LIMITATIONS ON RESALE
29
5.13
RELEASE
29
   
ARTICLE VI  CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATION TO CLOSE
29
6.1
ACCURACY OF REPRESENTATIONS
29
6.2
PERFORMANCE
29
6.3
CONSENTS
29
6.4
FANNIE MAE; FREDDIE MAC
29
6.5
NO PROCEEDINGS OR ILLEGALITY
30
6.6
NO BANKRUPTCY OR RECEIVERSHIP
30
6.7
NO MATERIAL ADVERSE CHANGE
30
6.8
CLOSING DELIVERIES
30
   
ARTICLE VII  CONDITIONS PRECEDENT TO THE SELLERS’ OBLIGATION TO CLOSE
30



7.1
ACCURACY OF REPRESENTATIONS
30
7.2
PERFORMANCE
30
7.3
CONSENTS
31
7.4
NO PROCEEDINGS OR ILLEGALITY
31
7.5
NO BANKRUPTCY OR RECEIVERSHIP
31
7.6
CLOSING DELIVERIES
31
   
ARTICLE VIII  TERMINATION
31
8.1
TERMINATION EVENTS
31
8.2
EFFECT OF TERMINATION
32
   
ARTICLE IX  INDEMNIFICATION; REMEDIES
32
9.1
SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS
32
9.2
INDEMNIFICATION.
32
9.3
DEFENSE OF CLAIMS
34
   
ARTICLE X  DEFINITIONS
35
10.1
CERTAIN DEFINITIONS
35
10.2
GENERAL INTERPRETATION
42
   
ARTICLE XI  MISCELLANEOUS
43
11.1
EXPENSES
43
11.2
PRESS RELEASES AND PUBLIC ANNOUNCEMENTS
43
11.3
NOTICES; CERTAIN CONSENTS.
43
11.4
MANDATORY AND BINDING ARBITRATION.
45
11.5
FURTHER ASSURANCES
46


 
ii

--------------------------------------------------------------------------------

 




Table of Contents
 




    Page
11.6
AMENDMENTS AND WAIVERS
46
11.7
ENTIRE AGREEMENT
46
11.8
ASSIGNMENTS, SUCCESSORS AND NO THIRD-PARTY RIGHTS
46
11.9
SEVERABILITY
46
11.10
NO MERGER OR CONTINUATION
46
11.11
GOVERNING LAW
47
11.12
COUNTERPARTS; FACSIMILE
47
11.13
GUARANTY
47


 
Exhibit A:
Opinion of Counsel
Exhibit B:
Sellers’ Officer Certificate
Exhibit C:
Sellers’ Secretary Certificate
Exhibit D:
Buyer’s Officer Certificate
Exhibit E:
Buyer’s Secretary Certificate
Exhibit F:
Bill of Sale
Exhibit G:
Assignment and Assumption Agreement
Exhibit H:
Sellers’ Account
Exhibit I:
Services Agreement
Exhibit J:
Sublease
Exhibit K:
Press Release
   
Schedule I:
Allocation
   
Disclosure Schedule


 
iii

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (this “Agreement”) is entered into as of October
7, 2009 by and among Triad Guaranty Insurance Corporation, an Illinois domiciled
insurance company (“TGIC”), and Triad Guaranty Inc., a Delaware corporation
(“TGI” and, together with TGIC, the “Sellers”) and Essent Guaranty, Inc., a
Pennsylvania stock insurance company (the “Buyer”).
 
RECITALS
 
WHEREAS, the Sellers wish to sell and the Buyer wishes to purchase the Purchased
Assets upon the terms and subject to the conditions set forth in this Agreement.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises and the mutual representations,
covenants and agreements hereinafter set forth, the adequacy and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
 
ARTICLE I
 
SALE AND PURCHASE OF ASSETS
 
1.1           Certain Terms.  Certain capitalized terms used in this Agreement
have the definitions assigned to them in Article X.
 
1.2           Sale and Purchase of Purchased Assets.
 
(a)           Purchased Assets.  Subject to the terms and conditions of this
Agreement, at the Closing, each Seller shall sell, convey, assign, transfer and
deliver to the Buyer, and the Buyer shall purchase, free and clear of all
Encumbrances, all right, title and interest of such Seller in and to the
following Assets (collectively, the “Purchased Assets”):
 
(i)           all tangible and intangible Assets included in the systems, data
center, core services and data listed in Section 1.2(a)(i) of the Disclosure
Schedule;
 
(ii)           all computer program object code, source code, supporting
technical and user documentation and media for all software applications of any
kind comprising or otherwise part of any proprietary computer programs used in
connection with the items described in Section 1.2(a)(i) of the Disclosure
Schedule or otherwise used in or necessary to the Sellers’ underwriting, policy
administration, billing, customer service, claims handling, risk management,
information technology and technology development operations, policies and
procedures (including without limitation in the United States and Canada), and
all obsolete and unsupported versions as well as all currently-supported
versions of any of the foregoing, together with all customizations,
enhancements, modifications, updates, upgrades, patches and works-in-progress,
and all intellectual property rights therein, including without limitation all
of the foregoing described in Section 1.2(a)(ii) of the Disclosure Schedule;
 

 
1

--------------------------------------------------------------------------------

 

(iii)           all graphical user interfaces and application program interfaces
of any kind used in connection with any of the items referenced in subclause (i)
or (ii) above, including without limitation all of the foregoing described in
Section 1.2(a)(iii) of the Disclosure Schedule;
 
(iv)           except to the extent specifically excluded pursuant to Section
1.2(b), all servers, routers, desktop computers, laptops, fixed and mobile
computer storage devices, network equipment, non-fixed media (i.e., CDs,
historical backup tapes, USB drives, thumb drives or other storage devices that
can be temporarily attached to a computer) (but excluding all data on any
historical backup tapes which shall remain Triad’s) and all other computer and
electronic equipment of any kind used by any Seller in the operation,
maintenance or support of any of the items referenced in subclause (i), (ii) or
(iii) above, including without limitation all of the foregoing described in
Section 1.2(a)(iv) of the Disclosure Schedule;
 
(v)           all other documentation, forms, records (including maintenance and
support records and audit records), procedures, policy documents, system
specifications, scripts, logs, programmer notes, databases and other materials
of any kind, whether in print or electronic form, used by any Seller in the
operation, maintenance or support any of the items referenced in subclause (i),
(ii), (iii) or (iv) above, including without limitation all of the foregoing
described in Section 1.2(a)(v) of the Disclosure Schedule;
 
(vi)           except to the extent specifically excluded pursuant to Section
1.2(b), all licenses, leases, proprietary information agreements,
confidentiality agreements, consulting agreements, service agreements and other
Contracts of any kind (whether written or oral) to which either Seller is a
party (or under which either Seller has rights) relating to operating system
software, application software, hardware, network services, telecommunications
services, data processing or storage services or information security services,
and which are used in connection with the ownership, operation, use or
maintenance of any of the Assets referred to in subclause (i), (ii), (iii) or
(iv) above, including without limitation all of the foregoing described in
Section 1.2(a)(vi) of the Disclosure Schedule (the “Assumed Contracts”);
 
(vii)           except to the extent specifically excluded pursuant to Section
1.2(b), all office furniture and fixtures located in the Sublease Property as of
the date hereof and all desktop equipment and supplies (other than photographs
and art work) used by Transferred Employees in connection with the operation,
maintenance and support of any of the Assets referred to in subclause (i), (ii),
(iii) or (iv) above, including without limitation all of the foregoing described
in Section 1.2(a)(vii) of the Disclosure Schedule;
 
(viii)           a one-half undivided total ownership interest, without
limitation on use or disposition (except as set forth in Section 5.12), in and
to of all underwriting, policy administration, billing, customer service, claims
handling, risk management and other policies and procedures related to or
associated with the Triad Technology Platform (the “Copyrighted
Underwriting-Related Works”);
 
(ix)           a one-half undivided total ownership interest, without limitation
on use or disposition (except as set forth in Section 5.12), in and to all
current and future borrower data including without limitation property
information, historic, current and future loan
 

 
2

--------------------------------------------------------------------------------

 

characteristic data and payment history data with respect to the mortgage loan
portfolio insured by Sellers or their Affiliates (collectively, “Borrower
Data”), whether maintained in hard-copy or on any electronic or magnetic media
or database, with Personally Identifiable Information redacted;
 
(x)           except to the extent specifically required to be retained pursuant
to Section 1.2(b)(iv), all personnel records and files maintained by the Sellers
with respect to the Transferred Employees; provided, that the Sellers may retain
copies of such records transferred to the Buyer;
 
(xi)           all insurance claims, benefits and rights thereunder to the
extent arising from or related to the Purchased Assets or the Assumed
Liabilities;
 
(xii)           all claims against Third Parties to the extent arising from or
related to the Purchased Assets or the Assumed Liabilities, whether known or
unknown, fixed or contingent;
 
(xiii)           all rights relating to deposits and prepaid expenses, claims
for refunds and rights to offset in respect thereof, in each case to the extent
arising from or related to the Purchased Assets or the Assumed Liabilities; and
 
(xiv)           all Intellectual Property and other intangible Assets related to
or associated with any of the Assets referred to in this Section 1.2(a).
 
(b)           Excluded Assets.  The following Assets of the Sellers
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated by this Agreement, are excluded from the Purchased Assets and shall
remain the property of the Sellers from and after the Closing:
 
(i)           all desktop computers, laptops, fixed and mobile computer storage
devices, telephone systems, mobile phones and other computer and electronic
equipment specifically listed in Section 1.2(b)(i) of the Disclosure Schedule;
 
(ii)           all licenses, leases, proprietary information agreements,
confidentiality agreements, consulting agreements, service agreements and other
Contracts specifically listed in Section 1.2(b)(ii) of the Disclosure Schedule;
 
(iii)           all office furniture, fixtures, desktop equipment and supplies
specifically listed in Section 1.2(b)(iii) of the Disclosure Schedule;
 
(iv)           all personnel records and files that the Sellers are required by
applicable Legal Requirements to retain in their possession and for all
employees of Sellers other than the Transferred Employees; provided, that
subject to applicable Legal Requirements, the Buyer shall have access to and may
make copies of such records retained by the Sellers with respect to the
Transferred Employees;
 
(v)           all Intellectual Property and other intangible Assets specifically
listed in Section 1.2(b)(v) of the Disclosure Schedule; and
 

 
3

--------------------------------------------------------------------------------

 

(vi)           all other tangible or intangible Assets of the Sellers not
included in the Purchased Assets.
 
1.3           Assumption of Certain Liabilities.
 
(a)           Assumed Liabilities.  The Buyer hereby assumes from the Sellers
only the Assumed Liabilities, and does not assume and shall in no event be
deemed to have assumed or be liable for any of the Excluded Liabilities.  Except
as expressly provided in this Agreement, the Buyer does not assume and shall in
no event be deemed to have assumed or be liable for any Liability (including
without limitation under any policy of insurance) of any Seller of any nature
whatsoever.  Without limiting the generality of the foregoing, the Buyer
expressly disclaims all of the Excluded Liabilities.
 
(b)           Excluded Liabilities.  The Buyer shall not assume or be obligated
to pay, perform, honor or otherwise discharge any Liability of the Sellers or
their Affiliates other than the Assumed Liabilities, whether or not related to
the Purchased Assets.  The Excluded Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed, honored and discharged
solely by the Sellers.
 
 
ARTICLE II
 
PURCHASE PRICE, CLOSING AND RELATED MATTERS
 
2.1           Purchase Price.  In consideration of the sale and purchase of the
Purchased Assets and subject to the terms and conditions of this Agreement (the
aggregate amount payable by the Buyer to the Sellers under this Section 2.1 is
the “Purchase Price”):
 
(a)           The Buyer shall pay to the Sellers by delivery of cash payable by
wire transfer of immediately available funds to the Sellers’ Account (i)
$10,000,000, less the amount (if any) of Seller Closing Expenses paid by the
Buyer on behalf of the Sellers, less the Outside Bonus Amount (the “Closing
Payment”), on the Closing Date, (ii) $2,500,000 on the first anniversary of the
Closing Date and (iii) $2,500,000 on the second anniversary of the Closing Date
(each such payment under this Section 2.1(a), a “Fixed Payment”).
 
(b)           The Buyer shall also pay to the Sellers by delivery of cash
payable by wire transfer of immediately available funds to the Sellers’ Account
up to six (6) equal semi-annual installments of $2,500,000 (each such
installment, a “Contingent Payment”) commencing thirty (30) months after the
Closing Date and ending on the fifth (5th) anniversary of the Closing Date, if
(i) the Buyer or any Affiliate of the Buyer licensed as a domestic insurance
company in any state of the United States have written mortgage insurance
policies (other than mortgage reinsurance or other types of credit enhancement)
on mortgage loans having an aggregate unpaid principal balance of not less than
$500,000,000 in the six (6) month period immediately preceding such Contingent
Payment (each such period is a “Contingent Payment Period”) and (ii) the
Escrowed Material has not been previously released to the Sellers under the
License Agreement (other than pursuant to Sections 4(a)-(f) of the Technology
Escrow Agreement).  Notwithstanding the foregoing, if (A) clause (i) has not
been satisfied for the first Contingent Payment Period and (B) the Buyer or any
Affiliate of the Buyer licensed as a domestic insurance company in any state of
the United States have written mortgage insurance policies (other than
 

 
4

--------------------------------------------------------------------------------

 

mortgage reinsurance or other types of credit enhancement) on mortgage loans
having an aggregate unpaid principal balance of not less than $1,000,000,000 in
the first two (2) Contingent Payment Periods, then the Buyer shall pay to the
Sellers an additional $2,500,000 Contingent Payment at the end of the second
(2nd) Contingent Payment Period.
 
(c)           If (i) the Buyer has not defaulted under Section 2.1(b) and (ii)
the Escrowed Materials are released to the Sellers under the License Agreement
(other than pursuant to Sections 4(a)-(f) of the Technology Escrow Agreement) at
any time after the fifth (5th) anniversary of the Closing Date, then the Sellers
will pay, by delivery of cash payable by wire transfer of immediately available
funds, $2,500,000 to the Buyer upon release of the Escrowed Materials.
 
(d)           The Buyer and its Affiliates may make from time to time such
business decisions as they deem appropriate in the conduct of their respective
businesses, including actions that may have an impact on the amount of mortgage
insurance policies that they write and, in the absence of bad faith or a breach
of this Agreement by Buyer, no Seller will have any right to claim any right to
any Contingent Payment or other damages as a result of such decisions.
 
(e)           Notwithstanding any other provision in this Agreement to the
contrary, the obligations of the Buyer to make any Fixed Payment or Contingent
Payment shall be subject to each Seller remaining in compliance with all
material terms of each Transaction Document, including making all payments
required under the Services Agreement in the manner set forth therein.
 
(f)           Notwithstanding any other provision in this Agreement to the
contrary, any party may retain for its own account and as general assets all or
a portion of any amount payable by such party to the other party under this
Agreement, the Services Agreement or any other Transaction Document, solely to
satisfy any amount due or payable to any Indemnified Party under Section 9.2
that, unless arising in connection with a third party Claim, is undisputed or
has been adjudicated to be due and owing to an Indemnified Party pursuant to the
procedures set forth in Section 11.4.  Any amount lawfully and properly retained
by a party as provided hereby shall be owned by such party free of any pledge,
lien, claim or other legal or equitable interest of any other party.  The
parties acknowledge and agree that the obligations of each party arising under
each of this Agreement, the Services Agreement and the other Transaction
Documents form and are part of a single and integrated transaction such that any
amount lawfully due and payable to the Buyer, on the one hand, or any Seller, on
the other hand, under this Agreement, the Services Agreement or any other
Transaction Document may be applied and recouped against any amount lawfully due
and payable to the other party under this Agreement, the Services Agreement or
any other Transaction Document, and on each date that a payment is lawfully due
and payable to such party under this Agreement, the Services Agreement or any
other Transaction Document only an amount net of such recoupment shall be
paid.  A party that reduces any amount lawfully due and payable to the other
party under this Agreement, the Services Agreement or any other Transaction
Document under the authority of this Section 2.1(f) will notify the other party
promptly of such action, including reasonable details concerning the credit
taken and the basis therefor.
 

 
5

--------------------------------------------------------------------------------

 

2.2           Closing.  The purchase and sale provided for in this Agreement
shall take place at a closing (the “Closing”) to be held at the offices of Dewey
& LeBoeuf LLP located at 1301 Avenue of the Americas, New York, New York at
10:00 a.m. (local time) on the third (3rd) Business Day following the date on
which all conditions set forth in Article VI and Article VII (other than
conditions to be satisfied by the delivery of documents or the payment of money
at the Closing) have been satisfied or waived by the party or parties entitled
to the benefit thereof in their sole discretion, or at such other time, date and
place as the parties may agree.
 
2.3           Closing Deliveries.
 
(a)           At or prior to the Closing, the Sellers shall deliver to the
Buyer:
 
(i)           the Purchased Assets;
 
(ii)           evidence that the Sellers have, at the Sellers’ expense and
without cost or other adverse consequence to the Buyer, sent all notices, made
all filings and obtained all Consents (except for Consents under Third Party
Agreements) and Orders required in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated hereby;
 
(iii)           all Ancillary Agreements to which any Seller is a party, dated
the Closing Date and duly executed by such Seller;
 
(iv)           evidence of the acceptance of employment with the Buyer of at
least ninety percent (90%) of the Identified Employees, including each of the
individuals named by the Buyer in writing and delivered to the Sellers on or
prior to the date hereof;
 
(v)           restrictive covenant and work made for hire agreements executed by
each Transferred Employee in form and substance reasonably satisfactory to the
Buyer;
 
(vi)           an opinion of counsel to the Sellers, dated the Closing Date,
substantially in the form of Exhibit A;
 
(vii)           a certificate dated the Closing Date executed by the President
or other authorized officer of each Seller certifying as to the satisfaction of
each of the conditions set forth in Article VI substantially in the form of
Exhibit B;
 
(viii)           a certificate dated the Closing Date executed by the Secretary
of each Seller certifying as to the director, stockholder and other resolutions
authorizing the Transaction Documents substantially in the form of Exhibit C;
 
(ix)           good standing certificates for each Seller dated within ten (10)
days prior to the Closing Date from its jurisdiction of organization;
 
(x)           evidence of the release of all Encumbrances on the Purchased
Assets;
 
(xi)           all documents obtained by the Sellers pursuant to Section 6.3;
and
 

 
6

--------------------------------------------------------------------------------

 

(xii)           such other agreements, certificates, instruments and documents
as the Buyer may reasonably request in order to fully consummate the
transactions contemplated by and carry out the purposes and intent of this
Agreement.
 
(b)           At or prior to the Closing, the Buyer shall deliver to the
Sellers:
 
(i)           the Closing Payment by wire transfer to the Sellers’ Account;
 
(ii)           all Ancillary Agreements to which the Buyer is a party, dated the
Closing Date and duly executed by the Buyer;
 
(i)           a certificate dated the Closing Date executed by the President or
other authorized officer of the Buyer certifying as to the satisfaction of each
of the conditions set forth in Article VII substantially in the form of Exhibit
D;
 
(iii)           a certificate dated the Closing Date executed by the Secretary
of the Buyer certifying as to the director, stockholder and other resolutions
authorizing the Transaction Documents substantially in the form of Exhibit E;
and
 
(iv)           such other agreements, certificates, instruments and documents as
the Sellers may reasonably request in order to fully consummate the transactions
contemplated by and carry out the purposes and intent of this Agreement.
 
2.4           Closing Expenses.
 
(a)           The Sellers shall be responsible for and shall pay (i) the fees,
commissions or other compensation to any broker, finder, investment banker or
other Person engaged by any Seller with respect to the transactions contemplated
by this Agreement, (ii) the legal, accounting and audit fees of any Seller paid
or incurred in connection with this Agreement, the other Transaction Documents
and the transactions contemplated hereby and thereby, (iii) subject to Section
5.3(a), all compensation, severance and similar amounts payable to any
Transferred Employee and attributable to any period on or prior to the Closing
Date, and all payroll, employment and similar Taxes thereon, (iv) severance and
similar amounts, if any, payable to any officer, director or current or former
employee or independent contractor of any Seller (other than any Transferred
Employee) and all payroll, employment or similar Taxes thereon, (v) the costs
associated with preparing the Purchased Assets for transfer to the Buyer and the
costs of the Sellers’ own personnel, counsel and other advisors associated with
fulfilling the Sellers’ obligations under Section 5.4, (vi) fifty percent (50%)
of any Transfer Expenses in excess of the Buyer Transfer Expense Cap and (vii)
fifty percent (50%) of the Transfer Taxes, if any (collectively, the “Seller
Closing Expenses”).
 
(b)           The Buyer shall be responsible for and shall pay (i) the fees,
commissions or other compensation to any broker, finder, investment banker or
other Person engaged by the Buyer with respect to the transactions contemplated
by this Agreement (including, without limitation, such amounts payable to
financial advisors to the Buyer engaged to render opinions with respect to the
fairness of the consideration for the Purchased Assets), (ii) subject to Section
11.1, the legal, accounting and audit fees of the Buyer, (iii) the out-of-pocket
costs associated with obtaining, configuring, implementing, testing and
launching the Triad Technology Platform
 

 
7

--------------------------------------------------------------------------------

 

following the Closing, including obtaining, configuring, implementing, testing
and launching commercially available “off-the-shelf” software and other Third
Party software (including any license for such software) necessary for the use
or operation of the Triad Technology Platform and not transferable from the
Sellers (including by reason of a Third Party withholding its Consent to such
transfer or imposing a transfer fee, up-front license fee or other charge
associated with the transfer of a license from the Sellers to the Buyer)
(“Transfer Expenses”), up to $3,800,000 (excluding any amounts paid by Buyer for
optional or discretionary developments or improvements to improve the capacity,
functionality or other features of  the Triad Technology Platform from the
capacity, functionality and other features in place immediately prior to the
Closing Date) (the “Buyer Transfer Expense Cap”), (iv) fifty percent (50%) of
any Transfer Expenses in excess of the Buyer Transfer Expense Cap, (v) fifty
percent (50%) of the Transfer Taxes, if any, and (vi) the costs of Buyer’s own
personnel, counsel and other advisors associated with the fulfillment of the
Buyer’s obligations pursuant to Section 5.4 (collectively, the “Buyer Closing
Expenses”).
 
2.5           Purchase Price Allocation.  The Buyer and the Sellers shall
allocate the Purchase Price (the “Allocation”) among the Purchased Assets in
accordance with Schedule I based on the relative fair market values of the
Purchased Assets in compliance with Code Section 1060 and the Treasury
Regulations thereunder (and any similar provision of state, local or foreign
law, as appropriate).  Any subsequent adjustments to the Purchase Price shall be
reflected in the Allocation hereunder in a manner consistent with Section 1060
of the Code and the Treasury Regulations thereunder.  The Buyer, the Sellers and
their respective Affiliates shall take all actions and file all Tax Returns
(including, but not limited to IRS Form 8594 “Asset Acquisition Statement”)
consistent with the Allocation.
 
2.6           Withholding Taxes.  Notwithstanding any other provision in this
Agreement, the Buyer shall have the right to deduct and withhold Taxes from any
payments to be made hereunder if such withholding is required by applicable
Legal Requirements.  To the extent that amounts are so withheld, such withheld
amounts shall be treated for all purposes of this Agreement as having been
delivered and paid to the Sellers.
 
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF TGIC
 
TGIC represents and warrants to the Buyer as of the date hereof and as of the
Closing Date as follows:
 
3.1           Organization and Good Standing.  TGIC is a stock insurance company
duly organized, validly existing and in good standing under the laws of the
State of Illinois, and has all requisite corporate power and authority to enter
into this Agreement and the other Transaction Documents to which it is a
party.  TGI is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all requisite
corporate power and authority to enter into this Agreement and the other
Transaction Documents to which it is a party.  True, correct and complete copies
of the Organizational Documents of each of the Sellers have been delivered to
the Buyer.
 

 
8

--------------------------------------------------------------------------------

 

3.2           Authorization; Enforceability.  Each of the Sellers has full
corporate power and authority to execute and deliver this Agreement and each of
the Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder.  All corporate action on the part of each Seller, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the other Transaction Documents and the
performance of all obligations of such Seller hereunder and thereunder has been
taken.  This Agreement and the other Transaction Documents each constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of each Seller enforceable in accordance with its terms, except to
the extent that enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws affecting creditors’ rights
generally and by principles of equity regarding the availability of remedies.
 
3.3           No Conflict.
 
(a)           None of the Sellers is in default under, and the execution,
delivery and performance by any Seller of this Agreement and each other
Transaction Document to which it is a party and the consummation of the
transactions contemplated hereby and thereby do not and will not conflict with
or result in any, violation of or default under any provision of (i) any
Organizational Documents of such Seller, (ii) any Legal Requirement or any Order
or (iii) any Contract to which any Seller is a party or by which it or any of
the Purchased Assets is bound, except in the case of this clause (iii) where any
such conflict, violation or default has not had and could not reasonably be
expected to have a Material Adverse Effect on the Purchased Assets.  The
execution, delivery and performance of this Agreement and each other Transaction
Document and the consummation of the transactions contemplated hereby and
thereby will not result in any such violation or be in conflict with or
constitute, with or without the passage of time or giving of notice, a default
under any such provision or an event which results in the creation of any
Encumbrance upon any of the Purchased Assets (except an Encumbrance created in
favor of a Seller by a Transaction Document) or gives rise to any right of
termination, cancellation or acceleration of any right or obligation of any
Seller or to a loss of any benefit to which any Seller is entitled under any
provision of any Contract binding upon any Seller or any of the Purchased
Assets, except as provided under the Transaction Documents.
 
(b)           Except as set forth in Section 3.3(b) of the Disclosure Schedule,
none of the Sellers is or will be required to give any notice to or make any
filing with or obtain any Consent under any Contract to which it is a party or
by which it, any of its Assets or any of its employees or independent
contractors is bound in connection with the execution and delivery of this
Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby, except where the failure to do so
has not had and could not reasonably be expected to have a Material Adverse
Effect on the Purchased Assets.
 
3.4           Governmental Consents.  Except as set forth in Section 3.4 of the
Disclosure Schedule, no notice to or filing with or other Consent or Order of
any Governmental Body on the part of any Seller is required in connection with
the execution, delivery or performance of this Agreement or the other
Transaction Documents or the consummation of the transactions contemplated
hereby or thereby.
 

 
9

--------------------------------------------------------------------------------

 

3.5           Legal Compliance.  Each of the Sellers is and has been in
compliance in all material respects with all applicable Legal Requirements
except as set forth in Section 3.5 of the Disclosure Schedule or where the
failure to do so has not had and could not reasonably be expected to have a
Material Adverse Effect on the Purchased Assets.  To the Knowledge of the
Sellers and except as set forth in Section 3.5 of the Disclosure Schedule, each
director, officer, member, manager and employee of each Seller engaged at any
time in the development, use or operation of the Purchased Assets, and each
independent contractor providing services relating to the Purchased Assets, is
and has been in compliance with all applicable Legal Requirements relating to
the development, use or operation of the Purchased Assets by them except where
the failure to do so has not had and could not reasonably be expected to have a
Material Adverse Effect on the Purchased Assets.  Except as set forth in Section
3.5 of the Disclosure Schedule, no Proceeding or notice has been filed, given,
commenced or, to the Knowledge of the Sellers threatened against any Seller or
any of their respective directors, officers, members, managers, employees or
independent contractors alleging any failure to so comply.
 
3.6           Licenses, Permits and Orders.  Except as set forth in Section 3.6
of the Disclosure Schedule, (a) no licenses, approvals, consents, ratifications,
waivers, notices, registrations, qualifications, designations, filings,
franchises, authorizations, security clearances or other permits of, to, from or
with, any Governmental Body (“Permits”), are held or required to be held
(pursuant to applicable Legal Requirements or otherwise) by any Seller or any of
their respective directors, officers, employees or independent contractors
applicable to the Purchased Assets or the ownership, operation, use or
maintenance thereof except for those the absence or violation of which could not
reasonably be expected to have a Material Adverse Effect on the Purchased Assets
and (b) to the Knowledge of the Sellers, no Permits are required to be held
(pursuant to applicable Legal Requirements or otherwise) by the Buyer or any of
its directors, officers, employees or independent contractors from or after the
Closing applicable to the Purchased Assets or the ownership, operation, use or
maintenance thereof except for those the absence or violation of which could not
reasonably be expected to have a Material Adverse Effect on the Purchased
Assets.  Except as set forth in Section 3.6 of the Disclosure Schedule, none of
the Sellers nor any of the Purchased Assets is subject to the provisions of any
Order of any Governmental Body.
 
3.7           Litigation.  There is no Proceeding pending or, to the Knowledge
of the Sellers, currently threatened against any Seller that questions the
validity of this Agreement or the right of any Seller to enter into or to
consummate the transactions contemplated hereby or by any of the Transaction
Documents, nor, to the Knowledge of the Sellers, is there any basis for the
foregoing.  Section 3.7 of the Disclosure Schedule contains a complete and
correct description of all Proceedings existing at any time during the three (3)
years prior to the Closing Date (a) involving any Seller which, if determined
adversely, could have, individually or in the aggregate, a Material Adverse
Effect on any Seller or involving any Purchased Assets or (b) in which any
Seller is a plaintiff or claimant and such Proceeding relates to the Purchased
Assets.  Except as set forth in Section 3.7 of the Disclosure Schedule, there is
no Proceeding pending or, to the Knowledge of the Sellers, currently threatened
against or affecting any Seller which, if determined adversely, could have,
individually or in the aggregate, a Material Adverse Effect on any Seller or
involving any Purchased Assets and, to the Knowledge of the Sellers, no basis
for such a Proceeding exists.  The foregoing includes, without limitation,
Proceedings pending or threatened involving the prior employment or engagement
of any employee or independent
 

 
10

--------------------------------------------------------------------------------

 

contractor of the Sellers, their use in connection with the Purchased Assets of
any information or techniques allegedly proprietary to any of their former
employers or Persons for whom they previously provided services as an
independent contractor, or their obligations under any agreements with any of
them.
 
3.8           Commission Reports.  All registration statements, reports, proxy
statements and other materials required to be filed or furnished by TGI with or
to the United States Securities and Exchange Commission since December 31, 2008
were filed within the applicable required time periods (or any extensions
related thereto), complied in all material respects with applicable requirements
of the Securities Act of 1933, as amended, and the Securities Exchange Act of
1934, as amended, and the applicable rules and regulations of the United States
Securities and Exchange Commission promulgated thereunder, and at the time filed
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in light of the circumstances in which they were made, not
misleading.  TGI has not received any request from the United States Securities
and Exchange Commission to file any amendment or supplement to any of the
reports described in the preceding sentence except as set forth in Section 3.8
of the Disclosure Schedule, and no Seller has any material Liabilities except as
set forth in such filings.  The books and records of TGI have been, and are
being, maintained in accordance with applicable legal and accounting
requirements.
 
3.9           Title to Assets; Condition.  Except as set forth in Section 3.9 of
the Disclosure Schedule, each Seller has good and marketable title in, to and
under the Purchased Assets to be sold by it hereunder, free and clear of all
Encumbrances.  Except as otherwise set forth in Section 3.9 of the Disclosure
Schedule, no Person other than the Sellers has any right, title or interest in
or to any of the Purchased Assets.  As of the Closing, the Buyer will have good
and valid title to all of the Purchased Assets, free and clear of all
Encumbrances, except as otherwise set forth in Section 3.9 of the Disclosure
Schedule.  To the Knowledge of the Sellers, the Purchased Assets are free from
material defects (patent and latent), have been maintained in accordance with
normal industry practice, are in good operating condition and repair (subject to
normal wear and tear) and are suitable for the purposes for which they are now
used.
 
3.10           Absence of Certain Changes or Events.  Since December 31, 2008,
except as otherwise set forth in Section 3.10 of the Disclosure Schedule, (a)
each of the Sellers has owned, operated, used and maintained the Purchased
Assets only in the ordinary course of business consistent with past practice and
(b) there have not been any events, changes, occurrences or state of facts that,
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect with respect to any Seller or the Purchased
Assets or prevent the consummation of the transactions contemplated
hereby.  Without limiting the generality of the foregoing, since December 31,
2008, and except as set forth set forth in Section 3.10 of the Disclosure
Schedule, none of the Sellers has taken any of the actions listed in Section
5.2(b).
 
3.11           Intellectual Property.
 
(a)           Except as set forth in Section 3.11(a) of the Disclosure Schedule,
the Intellectual Property included in the Purchased Assets is comprised only of
Owned Intellectual Property and Licensed Intellectual Property (collectively,
the “Purchased Intellectual
 

 
11

--------------------------------------------------------------------------------

 

Property”).  The Purchased Intellectual Property constitutes all Intellectual
Property that, as of the Closing Date, is necessary in order to own, operate,
use and maintain the Triad Technology Platform and contains only those items and
rights that are owned by the Sellers or rightfully used by the Sellers pursuant
to a valid and enforceable license.
 
(b)           Section 3.11(b)(i) of the Disclosure Schedule contains a true and
complete list of the Owned Intellectual Property.  Section 3.11(b)(ii) of the
Disclosure Schedule contains a true and complete list of the Licensed
Intellectual Property (excluding licenses for computer software that is
generally available on nondiscriminatory pricing terms and has an individual
acquisition cost of $1,000 or less per seat, user or workstation but including
all licenses for computer software that is distributed as “free software”, “open
source software” or under a similar licensing or distribution model).  All Owned
Intellectual Property and licenses for Licensed Intellectual Property are in
good standing, neither any Seller nor, to the Knowledge of the Sellers, any
other Person is in breach or default thereunder and all of the fees and filings
due as of the Closing Date with respect thereto have been or will be duly
made.  Except as set forth in Section 3.11(b)(i) and (ii) of the Disclosure
Schedule, none of the Purchased Intellectual Property is subject to any Order or
Contract related to or in any manner restricting the licensing, assignment,
transfer or conveyance thereof by the Sellers.  None of the Sellers owes any
royalties or other payments to Third Parties in respect of the Purchased
Intellectual Property as of the Closing Date.
 
(c)           Upon the Closing, (i) the Buyer will be the sole owner of the
Owned Intellectual Property, free and clear of all Encumbrances, except as set
forth in Section 3.11(c) of the Disclosure Schedule, (ii) no Seller nor any
Third Party will have any ownership interest in or to any Owned Intellectual
Property or, except as set forth in Section 3.11(c) of the Disclosure Schedule,
any right to use or sublicense the Owned Intellectual Property and (iii) the
Buyer will have all rights in the Purchased Intellectual Property necessary to
own, operate, use and maintain the Triad Technology Platform and to assign and
sell the Owned Intellectual Property and, subject to the terms of the applicable
license, to assign or sublicense the Licensed Intellectual Property.
 
(d)           To the Knowledge of the Sellers, the ownership, operation, use and
maintenance of the Triad Technology Platform by the Sellers has not infringed or
misappropriated, and to the Knowledge of the Sellers does not infringe or
misappropriate, any Intellectual Property of any Third Party anywhere in the
world.  No Proceeding is pending before any Governmental Body in any
jurisdiction or, to the Knowledge of the Sellers, is threatened, (i) challenging
the validity, enforceability, continuity or ownership by any Seller of any Owned
Intellectual Property or (ii) to the effect that the operation, use,
maintenance, distribution, licensing, sublicensing, sale or any other exercise
of rights in the Owned Intellectual Property by any Seller or their respective
directors, officers, employees or independent contractors infringes or will
infringe any Intellectual Property of any Third Party, and no such claim has
been asserted, by any Person and, to the Knowledge of the Sellers, there is no
basis for such a Proceeding or claim.  To the Knowledge of the Sellers, there is
no unauthorized use, infringement or misappropriation of any Owned Intellectual
Property by any Third Party, including without limitation any director, officer,
employee, independent contractor or other service provider of any Seller.
 

 
12

--------------------------------------------------------------------------------

 

(e)           Section 3.11(e) of the Disclosure Schedule is a copy of the
current policy or policies of each Seller relating to the physical and
electronic protection of its information assets from unauthorized disclosure,
use or modification.  All personal or user information used by or in the
possession of any Seller has been collected, stored, maintained and used in
material compliance with all applicable Legal Requirements as well as such
Seller’s and its customers’ privacy policies.
 
(f)           Except as set forth in Section 3.11(f) of the Disclosure Schedule,
to the extent any Owned Intellectual Property included in or relating to the
Purchased Assets has been developed or created by employees of any Seller, all
such Owned Intellectual Property was developed by employees in the scope of
their employment with the Sellers and constitutes “work made for hire” under the
United States Copyright Act of 1976, or such Seller has obtained, by written
agreement with such employees, sole and exclusive ownership of all right, title
and interest in and to all such Intellectual Property.  No current or former
employee or independent contractor of any Seller has asserted, whether or not in
writing, any claim of ownership of any Intellectual Property rights in or to any
part of the Triad Technology Platform and, to the Knowledge of the Sellers, no
such claim is threatened, and no Seller is aware of any facts which would
support such a claim.  Upon the Closing and except as set forth in the
Technology Escrow Agreement and the License Agreement, no Person other than the
Buyer will possess any current or contingent rights to any source code that is
part of the Owned Intellectual Property.  Except pursuant to the Technology
Escrow Agreement and the License Agreement and in accordance with the terms and
conditions set forth therein, the transactions contemplated by this Agreement
will not result in any Person other than the Buyer gaining a right to access the
source code included in the Owned Intellectual Property (as the result of an
escrow release or otherwise).
 
(g)           With respect to any software included in the Owned Intellectual
Property, (i) the Sellers maintain complete machine-readable master-reproducible
copies, source code listings and technical documentation for the most current
releases and versions thereof and for all earlier releases or versions thereof
currently being supported by them, (ii) in each case, the machine-readable copy
conforms to the corresponding source code listing, (iii) it is written in the
language set forth in Section 3.11(g) of the Disclosure Schedule for use on the
hardware set forth in Section 3.11(g) of the Disclosure Schedule with standard
operating systems and (iv) it can be maintained and modified by reasonably
competent programmers familiar with such language, hardware and operating
systems.
 
(h)           None of the software included in the Owned Intellectual Property
or, to the Knowledge of the Sellers, the Licensed Intellectual Property contains
any software code (i) designed to harm, disable or impair in any manner the
operation of such software, or any other associated software, firmware,
hardware, computer system or network (sometimes referred to as “viruses” or
“worms” or “time bombs”) or (ii) that would permit any Person to access such
software to intentionally cause any harmful, malicious procedures, routines or
mechanisms which would cause the software to cease functioning or to damage or
corrupt data, storage media, programs, equipment or communications.
 
(i)           None of the software included in the Owned Intellectual Property
or, to the Knowledge of the Sellers, the Licensed Intellectual Property contains
any software code (i) that contains, or is derived in any manner (in whole or in
part) from, any software that is
 

 
13

--------------------------------------------------------------------------------

 

distributed under the GNU General Public License, Lesser/Library GPL, Artistic
License (e.g., PERL), Mozilla Public License, Netscape Public License, Sun
Community Source License (SCSL), Sun Industry Standards License (SISL) or any
similar licenses or distribution models except as set forth on Section 3.11(i)
of the Disclosure Schedule, (ii) that is licensed under any terms or conditions
that impose any requirement that any software using, linked with, incorporating,
distributed with, based on, derived from or accessing the software code (A) be
made available or distributed in source code form, (B) be licensed for the
purpose of making derivative works, (C) be licensed under terms that allow
reverse engineering, reverse assembly or disassembly of any kind or (D) be
redistributable at no charge, (iii) development of which was funded in whole or
in part by any Governmental Body or (iv) that uses or incorporates any source or
object code that contains, or is derived in any manner (in whole or in part)
from, the software or code known as “InfoBytes” or any predecessor or
enhancement of the software or code known as “InfoBytes”.
 
3.12           Sublease Property.  Upon the Closing, the Buyer will have a good
and valid leasehold interest in the Sublease Property.  Except as set forth in
Section 3.12 of the Disclosure Schedule, with respect to the Sublease Property
(a) there is no pending or, to the Knowledge of the Sellers, threatened eminent
domain or condemnation Proceeding affecting the Sublease Property, (b) the
current use by any Seller of the Sublease Property does not violate in any
material respect the terms and provisions of any Contracts entered into by any
Seller relating thereto, (c) the master lease is valid, binding and enforceable
in accordance with its terms and is in full force and effect, (d) all rent and
other sums and charges due to date from any Seller under such lease have been
paid, (e) neither any Seller nor any other Person is in default under any such
lease and no event has occurred and no condition exists which, with the giving
of notice or the lapse of time or both, would constitute a default on the part
of any Seller or would entitle the lessor or sublessor thereunder to terminate
such lease, (f) except for normal wear and tear, the premises included in the
Sublease Property are in a good state of maintenance and repair and (g) the
Sublease Property is occupied exclusively by the Sellers or their Affiliates,
which are entitled to vacant possession thereof.  True, correct and complete
copies of all lease agreements in effect with respect to the Sublease Property
have been delivered to the Buyer.
 
3.13           Assumed Contracts.  Except as set forth in Section 3.13 of the
Disclosure Schedule, with respect to each Assumed Contract, (a) the Contract is
legal, valid, binding, enforceable in accordance with its terms and in full
force and effect and will continue to be legal, valid, binding, enforceable by
the Buyer and in full force and effect on identical terms following the
consummation of the transactions contemplated hereby, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by principles of equity regarding the availability of remedies, (b) the Contract
is assignable without any Consent of any Person or such Consent has been
obtained, (c) neither any Seller nor, to the Knowledge of the Sellers, any other
party to such Contract is in material breach or material default and no event
has occurred which with the passage of time or giving of notice would constitute
a material breach or material default, or permit termination, modification, or
acceleration, of or under the Contract and (d) no party has actually repudiated
any provision of the Contract or provided notice (whether or not in writing) of
repudiation or an intent to terminate the Contract.  The Assumed Contracts are
all of the Contracts necessary for the Buyer to own, operate, use and maintain
the Purchased Assets in substantially the manner in which the Purchased Assets
have been owned, operated, used and
 

 
14

--------------------------------------------------------------------------------

 

maintained by the Sellers prior to the Closing.  True, correct and complete
copies of all Assumed Contracts have been delivered to the Buyer.
 
3.14           Employees and Consultants.
 
(a)           Section 3.14(a) of the Disclosure Schedule sets forth a complete
and correct list of all current and, to the Knowledge of the Sellers, former
employees of any Seller or their respective Affiliates engaged at any time in
the development, operation, use or maintenance of any portion of the Triad
Technology Platform including their names, job titles, current or last
compensation levels (including base salary, commission, bonus and other
incentive compensation), date and amount of last compensation change, employment
location, date of hire, date of termination (whether or not voluntary), each
Plan in which they participate and each Permit that is held by them.  Section
3.14(a) of the Disclosure Schedule also sets forth a complete and correct list
of all independent contractors and other consultants currently and, to the
Knowledge of the Sellers, at any time engaged by any Seller or any of their
respective Affiliates to provide services relating to the Triad Technology
Platform including their names, state or country of residence, payment
arrangements and other material terms of engagement and each Permit that is held
by them.
 
(b)           Section 3.14(b) of the Disclosure Schedule sets forth a complete
and correct list of all employment, independent contractor, consulting or
severance agreements or other Contracts between any Seller or any of their
respective Affiliates and any current or, to the Knowledge of the Sellers,
former employee, independent contractor or other consultant engaged at any time
in the development, operation, use or maintenance of any portion of the Triad
Technology Platform.  True, correct and complete copies of each such Contract,
as amended to date, have been delivered to the Buyer.  Except as set forth in
Section 3.14(b) of the Disclosure Schedule or the Sellers’ current severance pay
plan (a complete and correct copy of which has been delivered to the Buyer), the
employment of each current employee listed in Section 3.14(a) of the Disclosure
Schedule is terminable at the will of the Sellers and the Sellers have the right
to terminate such employees and the engagement of any of their independent
contractors and other consultants, in each case without payment to such
employee, independent contractor or consultant other than for services rendered
through termination and without incurring any severance obligation, penalty or
liability.
 
(c)           No Seller is bound by or subject to (and none of the Purchased
Assets is bound by or subject to) any Contract with any labor union and no labor
union has requested or, to the Knowledge of the Sellers, has sought to represent
any of the employees, representatives or agents of any Seller.  There is no
strike or other labor dispute involving any Seller pending or threatened, nor to
the Knowledge of the Sellers is there any labor organization activity involving
their employees.  No Seller has received any oral or written notice that any
current employee or independent contractor listed in Section 3.14(a) of the
Disclosure Schedule intends to terminate his or her employment or engagement,
nor does any Seller have any present intention to terminate the employment or
engagement of any of the foregoing other than in connection with the
consummation of the transactions contemplated by this Agreement.
 
(d)           Each Seller is and has been in compliance in all material respects
with all federal, state, local and foreign Legal Requirements respecting
employment and employment
 

 
15

--------------------------------------------------------------------------------

 

practices, terms and conditions of employment and wages and hours, safety and
health, pay equity and workers’ compensation and collection and payment of
withheld Taxes.  Each Seller is and has been in compliance with the requirements
of the WARN Act and has no Liabilities or unfulfilled notice obligations
pursuant to the WARN Act, and no Seller has taken any action that would cause
any Seller, or after the Closing the Buyer, to have any Liability or notice
obligation thereunder.
 
3.15           Employee Benefits Plans.
 
(a)           Section 3.15(a) of the Disclosure Schedule contains a list of all
“employee benefit plans” within the meaning of Section 3(3) of ERISA and a
description of all other employee benefit plans, programs or arrangements,
including, without limitation, compensation, deferred compensation, bonus, long
term incentive, commission, change in control, retention and severance
arrangements, vacation, medical, life insurance, retirement, pension or other
welfare or fringe benefit, whether or not in writing, that are maintained,
sponsored or contributed to (or with respect to which any Seller or any of their
respective Affiliates has any obligation or Liability including, without
limitation, any obligation or Liability to contribute) by the Sellers or any of
their respective Affiliates with respect to or for the benefit of any of the
employees, independent contractors or consultants listed in Section 3.14(a) of
the Disclosure Schedule (each, a “Plan” and collectively, the “Plans”).  True,
correct and complete copies of each of the Plans and related documents and
governmental filings, or descriptions of any unwritten Plan, have been delivered
to the Buyer.
 
(b)           No Seller nor any entity that would be deemed a “single employer”
with any Seller under Section 414(b), (c), (m) or (o) of the Code or Section
4001 of ERISA (each, an “ERISA Affiliate”) has any Liability with respect to any
Plan subject to Section 412 of the Code, Section 302 of ERISA or Title IV of
ERISA, including, without limitation, any “multiemployer plan” (within the
meaning of Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code)
or any “single employer plan” (within the meaning of Section 4001(a)(15) of
ERISA) which is subject to Sections 4063, 4064 and 4069 of ERISA.  None of the
Purchased Assets is subject to any Encumbrance under ERISA or Section 412 of the
Code.
 
(c)           Except as set forth in Section 3.15(c) of the Disclosure Schedule,
the consummation of the transactions contemplated by this Agreement will not,
either alone or in combination with any other event, give rise to any Liability
with respect to any Plan or any current or former director, officer, employee or
consultant of the Sellers, including without limitation Liability for severance
pay, unemployment compensation, termination pay or withdrawal liability, or
accelerate the time of payment, vesting or funding or increase the amount of
compensation or benefits due to any director, officer, employee or consultant of
the Sellers (whether current, former or retired) or their beneficiaries solely
by reason of such transactions or by reason of a termination in connection with
or following such transactions.
 
(d)           No Seller has classified any individual listed in Section 3.14(a)
of the Disclosure Schedule as an “independent contractor” or similar status who,
under any applicable Legal Requirements or the provisions of any Plan, should
have been classified as an employee.
 
3.16           Tax Returns and Payments.  Except as set forth in Section 3.16 of
the Disclosure Schedule, (a) all material Tax Returns required to be filed by or
on behalf of any Seller on or
 

 
16

--------------------------------------------------------------------------------

 

before the Closing Date with respect to the use or ownership of Purchased Assets
or the Transferred Employees have been duly filed on a timely basis, (b) all
Taxes which were shown to be due on such Tax Returns or on subsequent
assessments with respect thereto have been paid in full on a timely basis unless
otherwise being contested in good faith and (c) no Tax claim has become (or,
with the passage of time, could become) an Encumbrance on any of the Purchased
Assets, except with respect to Taxes not yet due or payable.
 
3.17           Insurance.
 
(a)           Section 3.17(a) of the Disclosure Schedule sets forth (i) a
complete and correct list of each insurance policy (including policies providing
property, casualty, liability and worker’s compensation coverage and bond and
surety arrangements and including any self-insurance arrangements) providing
coverage with respect to the Purchased Assets, the Identified Employees or the
Sublease Property to which any Seller or any of their respective Affiliates is a
party, a named insured or otherwise the beneficiary of coverage and (ii) for
each such policy, the name of the insurer, name of the policyholder, the
expiration date of the policy, the type of policy, the amount of premium and a
description of all loss sharing arrangements, and a list and description of all
claims made thereunder.  True, correct and complete copies of each such policy,
as amended to date, have been delivered to the Buyer.
 
(b)           Each of the Sellers or their respective Affiliates has paid or
caused to be paid all premiums under, and each has at all times owned, operated
and maintained the Purchased Assets in a manner so as to conform in all material
respects to the applicable provisions of, all such insurance policies.  Each
such policy is in full force and effect and no notice of cancellation or
transaction has been received with respect to such policy.
 
3.18           Solvency, Adequacy of Consideration, Other Asset Sales and
Status.  No Seller will be rendered insolvent by the consummation of the
transactions contemplated by this Agreement.  The Purchase Price, together with
any other consideration to be paid by the Buyer pursuant to this Agreement, is
reasonably equivalent to the value of the Purchased Assets and the Assumed
Liabilities.  The Purchased Assets do not constitute all or substantially all of
the Assets of the Sellers or either of them.  No sale or sales of Assets of any
Seller has occurred or is contemplated which, taken together with the
transactions contemplated by this Agreement, would constitute the sale of all or
substantially all of the Assets of such Seller.  The Sellers have experienced an
event described in 215 ILCS 35A-25 or 35A-30, as contemplated by 215 ILCS
5/204(m)(C).
 
3.19           Security Programs.  Each Seller is in compliance in all material
respects with all privacy and data security policies, procedures and Legal
Requirements applicable to its business and the Purchased Assets.  Each Seller
maintains and is in compliance in all material respects with a written
information security policy that implements commercially reasonable security
programs that are designed to protect (a) the security, confidentiality,
availability and integrity of transactions executed through its computer
systems, including encryption and/or other security protocols and techniques
when appropriate and (b) the security, confidentiality and integrity of all
non-public personal information and other confidential and proprietary data.  To
the Knowledge of the Sellers, no Seller has suffered a security breach with
respect to its data or systems and no Seller has notified any customer, policy
holder, mortgage borrower or any
 

 
17

--------------------------------------------------------------------------------

 

employee or independent contractor of any information security breach involving
such customer’s, policy holder’s or mortgage borrower’s confidential information
or such employee’s or independent contractor’s confidential information.
 
3.20           Brokers’ Fees.  No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions contemplated by this Agreement based on
arrangements made by the Sellers or their Affiliates.
 
3.21           Right to Purchase Price.  No Person other than the Sellers is
entitled to any portion of the Purchase Price.
 
3.22           Disclosure.  No representation or warranty set forth in this
Article III contains any untrue statement of material fact, or omits to state
any material fact necessary, in light of the circumstances under which it was
made, in order the make the statements in this Article III not misleading.
 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer represents and warrants to the Sellers as of the date hereof and as of
the Closing Date as follows:
 
4.1           Organization and Good Standing.  The Buyer is a stock insurance
company duly organized, validly existing and in good standing under the laws of
the Commonwealth of Pennsylvania and has all requisite corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which it is a party.  True, correct and complete copies of the Organizational
Documents of the Buyer have been delivered to the Sellers.
 
4.2           Authorization; Enforceability.  The Buyer has full corporate power
and authority to execute and deliver this Agreement and each of the other
Transaction Documents to which it is a party and to perform its obligations
hereunder and thereunder.  All stockholder, director and other action on the
part of the Buyer necessary for the authorization, execution and delivery of
this Agreement and each of the other Transaction Documents to which it is a
party and the performance of all obligations of the Buyer hereunder and
thereunder has been taken or will be taken prior to the Closing.  This Agreement
and the other Transaction Documents each constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of the Buyer
enforceable in accordance with its terms, except to the extent that
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors’ rights generally and
by principles of equity regarding the availability of remedies.
 
4.3           No Conflict.
 
(a)           The Buyer is not in default under, and the execution, delivery and
performance by the Buyer of this Agreement and the other Transaction Documents
to which it is a party and the consummation of the transactions contemplated
hereby and thereby will not result in any violation of or be in conflict with or
constitute, with or without the passage of time or
 

 
18

--------------------------------------------------------------------------------

 

giving of notice, a default under any provision of (i) its Organizational
Documents, (ii) any Legal Requirement or any Order or (iii) any Contract to
which it is a party or by which it is bound, except in the case of this clause
(iii) where any such conflict, violation or default has not had and could not
reasonably be expected to have a Material Adverse Effect on the Buyer.
 
(b)           The Buyer is not and will not be required to give any notice to or
make any filing with or obtain any other Consent under any Contract to which it
is a party or by which it is bound in connection with the execution and delivery
of this Agreement or the other Transaction Documents or the consummation of the
transactions contemplated hereby or thereby, except where the failure of any
such action has not had and could not reasonably be expected to have a Material
Adverse Effect on the Buyer.
 
4.4           Governmental Consents.  Except as provided in Section 6.4, no
notice to or filing with or other Consent or Order of any Governmental Body on
the part of the Buyer is required in connection with the execution, delivery or
performance of this Agreement or the other Transaction Documents or the
consummation of the transactions contemplated hereby or thereby.
 
4.5           Litigation.  There is no Proceeding pending or currently
threatened against the Buyer that questions the validity of this Agreement or
the right of the Buyer to enter into or to consummate the transactions
contemplated hereby or by any of the Transaction Documents, nor, to the
knowledge of the Buyer, is there any basis for the foregoing.
 
4.6           Brokers’ Fees.  No broker, finder, investment banker or other
Person is entitled to any brokerage fee, finders’ fee or other commission in
connection with the transactions contemplated by this Agreement based on
arrangements made by the Buyer or any of its Affiliates.
 
4.7           Financing.  The Buyer has available commitments for equity
financing in amounts sufficient to pay the Purchase Price and related expenses
of the transactions contemplated hereby.
 
 
ARTICLE V
 
COVENANTS
 
5.1           Access and Investigation.  Between the date of this Agreement and
the Closing Date, the Sellers shall, and shall cause their representatives to,
(a) afford the Buyer and its representatives reasonable access to the Sellers’
personnel, properties, Contracts, books and records and other information of or
relating to the Purchased Assets and (b) furnish the Buyer and its
representatives with reasonable workspace and copies of all such Contracts,
books and records and other information of or relating to the Purchased Assets
as the Buyer may reasonably request.  From and after the Closing, the Sellers
and the Buyer will each afford promptly to the other and the respective
representatives of each reasonable access, during normal business hours and upon
reasonable advance notice,  to its books of account, financial and other records
(including accountant’s work papers), information, employees and auditors to the
extent necessary or useful for either party in connection with any subpoena,
order or any court, regulator or other Governmental Body or other similar
investigation conducted in connection
 

 
19

--------------------------------------------------------------------------------

 

with any official investigation, any dispute or litigation with a Third Party or
any other reasonable business purpose relating to this Agreement or the
transactions, rights or obligations contemplated hereby; provided, however, that
no such access shall unreasonably interfere with the conduct of the business of
any party hereto.
 
5.2           Operation of the Business.
 
(a)           From the date hereof until the Closing Date (unless the Buyer
consents in writing) each Seller shall (i) use its reasonable best efforts to
preserve intact the Purchased Assets and to keep available the services of the
Identified Employees, (ii) confer with the Buyer concerning operational matters
of a material nature concerning the Purchased Assets or otherwise directly or
indirectly affecting the ownership, use or operation thereof by the Buyer or its
potential liability with respect thereto and (iii) otherwise report periodically
to the Buyer concerning the status of the operations and finances and regulatory
oversight of the Sellers and promptly convey the occurrence of any material
event concerning the Purchased Assets or the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents.
 
(b)           Without limiting the generality of the foregoing, from the date of
this Agreement until the Closing Date, the Sellers will not without the consent
of the Buyer (i) sell, lease, license or otherwise dispose of any of the
Purchased Assets, except for the disposal in the ordinary course of business of
Purchased Assets having a value (individually or in the aggregate) of less than
$5,000, (ii) enter into any Contract, agreement or other commitment giving any
Person an option, right of first offer or other similar rights with respect to
the Purchased Assets or any of them, (iii) create any indebtedness or obligation
that could reasonably be expected to result in an Encumbrance on the Purchased
Assets or otherwise permit or allow any of the Purchased Assets to become
subject to any Encumbrance, (iv) incur or commit to incur any Liability
(individually or in the aggregate) in excess of $10,000 that would be an Assumed
Liability, (v) enter into any Contract except in the ordinary course of business
or requiring payments by the Sellers (individually or in the aggregate) in
excess of $10,000 that would be an Assumed Contract if it had been entered into
prior to the date hereof, (vi) amend, extend or terminate any Assumed Contract,
(vii) do or fail to do any acts or permit any acts or omissions to act that
would constitute a material breach of an Assumed Contract or other material
obligation relating to the Purchased Assets, (viii) enter into, amend, extend or
otherwise modify any lease agreement or other Contract relating to or affecting
the Sublease Property, (ix) hire or engage any new employee, consultant or
independent contractor to provide services in connection with the Purchased
Assets, (x) except as required under existing Contracts or Plans, grant any
severance or termination pay or rights to, or enter into any employment or
severance agreement with, any Identified Employee, except as required by
applicable Legal Requirements, increase or accelerate the vesting or payment of
any benefits payable under any existing Plan, severance or termination pay
policies or employment or similar agreements with any Identified Employee or
establish, adopt, enter into or, except as required by Legal Requirements,
terminate or amend any Plan in which any Identified Employee participates, (xi)
adopt any plan of complete or partial liquidation, dissolution, rehabilitation,
restructuring, recapitalization, redomestication or other reorganization, (xii)
cancel or compromise any material debt, claim or Proceeding relating to or waive
or release any material right included in the Purchased Assets, (xiii)
voluntarily take any action that would make any representation or warranty of
any Seller hereunder inaccurate at, or
 

 
20

--------------------------------------------------------------------------------

 

as of any time on or prior to, the Closing Date, (xiv) voluntarily take any
action that could reasonably be expected to result in a Material Adverse Effect
with respect to the Purchased Assets or (xv) enter into any Contract to do any
of the foregoing.
 
5.3           Employment Matters.
 
(a)           At all times prior to the Closing Date, the Sellers shall provide
the Buyer with all information reasonably requested by the Buyer about the
employees engaged in the development, use, operation or maintenance of the
Purchased Assets in order for the Buyer to decide whom it will offer
employment.  No later than twenty (20) Business Days after the date of this
Agreement, the Buyer shall identify and provide to the Sellers a written list of
such individuals to whom the Buyer will offer employment effective as of the
Closing Date (the “Identified Employees”).  The Sellers shall use their
reasonable best efforts to assist the Buyer in its efforts to hire the
Identified Employees effective as of the Closing Date.  Except as otherwise
provided in this Section 5.3, all offers by the Buyer shall be on terms and
conditions as the Buyer in its sole discretion shall determine; provided, that
such terms shall include (i) a base salary no less than the base salary being
paid by the Sellers immediately prior to the Closing Date and (ii) an
opportunity to earn a performance bonus in respect of the 2009 calendar year on
substantially the terms provided in the Sellers’ Performance Bonus Plan, in each
case as set forth in Section 5.3(a) of the Disclosure Schedule.  Except as
otherwise expressly provided in this Agreement, the Buyer shall not have any
Liability or responsibility for, and the Sellers shall have sole Liability and
responsibility for, any and all severance pay and other employment termination
obligations for the Sellers’ employees regardless of whether such employees
become employees of the Buyer; provided, (i) that the Buyer will agree with each
Transferred Employee that in the event such Transferred Employee is terminated
by the Buyer without cause at any time prior to December 31, 2010, such
Transferred Employee will be entitled to receive from the Buyer the amount to
which they would be entitled under the severance plan and policies of the
Sellers as in effect on the date hereof as set forth in Section 5.3(a) of the
Disclosure Schedule (and the Buyer shall be solely responsible for the payment
of such amounts without reimbursement from the Sellers), (ii) the Buyer will not
hire any Identified Employee who declines an offer of employment from the Buyer
pursuant to this Section 5.3(a) and is subsequently terminated by the Sellers
until the expiration of the period, if any, for which severance amounts are
payable to such Identified Employee in accordance with the severance plan and
policies of the Sellers as in effect on the date hereof and (iii) the Buyer
shall pay each Transferred Employee who remains employed by the Buyer through
December 31, 2009 the performance bonus earned by such Transferred Employee in
an amount they would be entitled to receive in respect of the 2009 calendar year
if they remained the Sellers’ employees under the Sellers’ Performance Bonus
Plan as set forth in Section 5.3(a) of the Disclosure Schedule; provided, that
(A) the Purchase Price shall be reduced by an amount equal to the Sellers’ pro
rata share of such bonus based on the number of days in 2009 during which the
Transferred Employee was an employee of the Sellers (the maximum possible amount
of such reduction, the “Outside Bonus Amount”) and (B) the Buyer shall (1) hold
back from the consideration to be paid to the Sellers at the Closing and retain,
for its own account and as general assets free of any pledge, lien, claim or
other legal or equitable interest of the Sellers other than as set forth in the
immediately following clause (B)(2), an amount equal to the Outside Bonus Amount
and (2) promptly after payment of such bonuses to the Transferred Employees, pay
to the Sellers the excess (if any) of the Outside Bonus Amount over the amount
of all such bonuses actually paid by the Buyer and attributable to the
 

 
21

--------------------------------------------------------------------------------

 

Sellers’ pro rata share of such bonuses.  Nothing herein shall be construed to
prevent the Buyer from terminating the employment of any employee of the Buyer
at any time after the Closing Date for any reason (or no reason).  At or prior
to Closing, the Sellers shall pay each Transferred Employee the amount such
person would receive under the Sellers’ Long Term Retention Bonus Plan if such
person remained an employee of the Sellers from Closing until December 31, 2012.
 
(b)           It shall be the Sellers’ sole responsibility to provide the
required notices under Part 6 of Title I of ERISA (“COBRA”) to all M&A Qualified
Beneficiaries (as defined in Treasury Regulations Section 54.4980B-9, Q&A 4) in
connection with qualifying events occurring on or before the Closing Date
(“Closing or Pre-Closing Qualifying Events”) and to provide or cause to be
provided coverage under COBRA to such individuals and shall be responsible for
all obligations and liabilities relating to or arising under the COBRA
continuation coverage requirements in connection with Closing or Pre-Closing
Qualifying Events.  The Buyer shall be solely responsible for providing the
required notices and coverage under COBRA to employees of the Buyer who are
qualified beneficiaries entitled to COBRA continuation coverage under the
Buyer’s group health plan in connection with qualifying events occurring after
the Closing Date.  The Sellers shall indemnify, defend and hold the Buyer
harmless from and against any and all liabilities, losses, claims, demands,
costs, expenses (including, without limitation, actual attorneys’ fees, expenses
and costs) and any other Liability whatsoever that the Buyer may incur if the
Sellers fail to provide the required COBRA continuation coverage to M&A
Qualified Beneficiaries in connection with Closing or Pre-Closing Qualifying
Events and the Buyer becomes legally obligated to provide such coverage.
 
(c)           The Sellers shall be (i) considered to be the “employer” for any
triggering events arising out of this Agreement under the WARN Act, (ii) solely
and exclusively responsible for all liabilities and obligations under the WARN
Act and (iii) solely and exclusively responsible for providing all notices
required under the WARN Act.  The Sellers shall indemnify, defend and hold the
Buyer harmless from and against any and all liabilities, losses, claims,
demands, costs, expenses (including without limitation actual attorneys’ fees,
expenses and costs) and any other Liability whatsoever arising out of or
resulting from the Sellers’ breach of the foregoing covenants and obligations.
 
(d)           As of the Closing Date, the Transferred Employees shall be
eligible to participate in the Buyer’s 401(k) plan, subject to the terms of the
Buyer’s 401(k) plan, in the same manner as similarly situated employees of the
Buyer; provided, that the Transferred Employees shall receive service credit for
the period of service of the Transferred Employees with the Sellers for purposes
of eligibility to participate and vesting.
 
(e)           As of the Closing Date, the Transferred Employees shall be
eligible to participate in any group hospitalization, medical, dental, life,
disability and other welfare benefit plans and programs available to similarly
situated employees of the Buyer (the “Buyer’s Welfare Plans”), subject to the
terms of the Buyer’s Welfare Plans; provided, that service with the Sellers
shall be deemed to be service with the Buyer for the purposes of determining
eligibility to participate and the level of benefits provided in the Buyer’s
Welfare Plans.  In addition, the Buyer shall use reasonable efforts to cause the
Buyer’s medical plan (i) to waive any pre-existing condition limitations for
conditions covered immediately prior to the Closing
 

 
22

--------------------------------------------------------------------------------

 

under the applicable welfare plans of the Sellers and (ii) to honor any
deductible expenses incurred by the Transferred Employees during the portion of
the current plan year which precedes the Closing Date.
 
(f)           For any Transferred Employee, the Sellers shall pay at the time of
termination of employment with the Sellers any and all accrued and unpaid paid
time-off time.  In the event that a Transferred Employee has used more paid
time-off than he or she has accrued at the time of termination of employment
with the Sellers, the Sellers may in accordance with their normal business
practice and applicable Legal Requirements offset the value of the used paid
time-off against the last paycheck of the Transferred Employee.  Upon employment
of the Transferred Employee by the Buyer, the Transferred Employee will begin to
accrue paid time-off time in accordance with the Buyer’s paid time-off policy as
then in effect.  The Buyer shall, however, permit Transferred Employees to take
up to ten (10) paid time-off days prior to those days being accrued in
accordance with the Buyer’s paid time-off policy in order to accommodate the
summer vacation schedules of the Transferred Employees (“Advanced PTO
Days”).  Employees who take Advanced PTO Days will “work off” the Advanced PTO
Days as they accrue paid time-off time in accordance with the Buyer’s paid
time-off policy.  All Advanced PTO Days must be approved in advance by a manager
of the Buyer to ensure appropriate coverage for such Transferred Employee’s work
and to ensure that there is minimal impact on the services to be provided to the
Sellers under the Services Agreement.
 
(g)           Nothing herein is intended to, and shall not be construed to,
create any Third Party beneficiary rights of any kind or nature, including,
without limitation, the right of any Transferred Employee or other individual to
seek to enforce any right to compensation, benefits or any other right or
privilege of employment with the Sellers or the Buyer.
 
(h)           The Sellers shall provide to the Buyer upon request all
documentation with respect to the Transferred Employees necessary to enable the
Buyer to fulfill its statutory obligations pursuant to 8 C.F.R. Section
274a.2(b)(1)(viii)(A)(7)(ii).
 
5.4           Efforts to Consummate.
 
(a)           Each Seller shall use its reasonable best efforts to take all
action and do all things necessary to consummate, as soon as reasonably
practicable, the transactions contemplated hereby and by the other Transaction
Documents, including, without limitation, preparing the Purchased Assets for
transfer to the Buyer, satisfying the conditions to the Buyer’s obligation to
consummate the transactions contemplated hereby and avoiding taking any action
that would reasonably be expected to materially delay the obtaining of, or
result in not obtaining, any Consent or Order from any Person prior to the
Closing.  In the event that the Buyer, from time to time prior to the Closing,
requests assistance from the Sellers that the parties agree is beyond the scope
of the foregoing commitment, the Sellers shall use their reasonable best efforts
to provide such assistance to the extent that they have sufficient resources
reasonably available to fulfill such requests and the Buyer shall reimburse the
Sellers for the reasonable expenses (including employee time) of fulfillment.
 
(b)           The Buyer shall use its reasonable best efforts to take all action
and do all things necessary to consummate, as soon as reasonably practicable,
the transactions contemplated hereby, including, without limitation, satisfying
the conditions to the Sellers’
 

 
23

--------------------------------------------------------------------------------

 

obligation to consummate the transactions contemplated hereby and avoiding
taking any action that would reasonably be expected to materially delay the
obtaining of, or result in not obtaining, any Consent or Order from any Person
prior to the Closing.
 
(c)           The Buyer and the Sellers will cooperate in good faith and each
will use its reasonable best efforts to obtain any Consents from any Person
necessary or advisable in order to effectively transfer and convey the Purchased
Assets at the Closing, and each party will bear and be responsible for the costs
of its own personnel, counsel and other advisors associated with obtaining such
Consents.
 
(d)           The parties will cooperate in good faith and each will use
commercially reasonable efforts to support the efforts of the other in obtaining
all Consents or Orders required from the Illinois Department of Insurance,
Fannie Mae and Freddie Mac, including but not limited to the Sellers making
available to the Buyer any and all policies, procedures and documentation that
may be useful to the Buyer in developing its policies, procedures and business
practices for submission to Fannie Mae and Freddie Mac, and each party providing
the other a reasonable opportunity to review and comment on any proposed
regulatory filings related to the transactions contemplated hereby and giving
due consideration to such party’s comments thereon.
 
(e)           After the date hereof, except for communications with any state
department of insurance, Fannie Mae or Freddie Mac, each of the Buyer on the one
hand and the Sellers on the other hand shall (i) consult with the other prior to
sending any notices to, making any filings with, or having any communications
with any Person with respect to the transactions contemplated by this Agreement,
(ii) prior to the Closing, promptly consult with the other with respect to,
provide any necessary information with respect to, and provide the other (or its
counsel) with copies of, all notices sent, all filings made or any other
information supplied by such party to a Person in connection with this Agreement
and the transactions described herein and (iii) promptly inform the other of any
communication from any Person regarding any of the transactions contemplated
herein.
 
5.5           Efforts to Obtain Consents from Third Parties.
 
(a)           The Buyer and the Sellers shall work together cooperatively in
accordance with the process set forth in this Section 5.5 to obtain, prior to
the Closing Date, all Consents or other permissions, waivers or licenses from
(i) the licensors of Licensed Intellectual Property and (ii) the providers of
Third Party services related to the Triad Technology Platform, which are
necessary in order for the Buyer to enjoy the benefit of the Assets purchased
hereunder and to be able to provide to the Sellers the Services to be furnished
by the Buyer under the terms of the Services Agreement (the “Third Party
Agreements”).
 
(b)           No less than fifteen (15) days after the date of this Agreement,
the Sellers shall furnish to the Buyer a complete list of all Third Party
Agreements.  Such list shall identify (i) each agreement that requires Consent
from the licensor or provider for the assignment or other transfer of the
agreement to the Buyer and (ii) each agreement that requires Consent or other
permission, waiver or license from the licensor or provider to enable the Buyer
to receive the benefits of the agreement both for itself and for the purpose of
providing the Services to Sellers.  The Buyer shall contact each such licensor
and provider promptly in order to obtain the
 

 
24

--------------------------------------------------------------------------------

 

necessary Consents and, as appropriate, to negotiate alternative terms under
which such licenses or services may be obtained by the Buyer for the benefit of
both the Buyer and the Sellers.  To the extent that licensors or providers under
the Third Party Agreements demand payment in exchange for consenting to
assignment or an amendment to the terms of the applicable license, the Buyer may
accept or reject such licensor demands and may make counteroffers or otherwise
engage in negotiations.  The Sellers shall cooperate with all reasonable
requests by Buyer for assistance in connection with such negotiations, including
without limitation providing introductions for Buyer to appropriate contacts at
licensors and providers, participation at Buyer’s request in communications with
licensors and providers, and providing information on the Third Party Agreements
as reasonably requested by the Buyer.  The Buyer, however, shall have the right
at all times to initiate, control and conclude such negotiations.  The Sellers
shall execute such documents as are reasonably requested by the Buyer to
evidence any Consents, permissions, waivers and/or licenses.
 
(c)           To the extent obtaining any such Consents related to the Third
Party Agreements involves any fees or charges, the Buyer may obtain, at the
Buyer’s sole cost and expense, any such Consents; provided, however, that, in
the event that the Buyer’s costs in connection with performing its obligations
under this Section 5.5 exceed the Buyer Transfer Expense Cap, the parties shall
bear equally the amount of all such excess costs until the Buyer determines that
all Consents regarding Third Party Agreements have been obtained.
 
(d)           If the Buyer concludes with respect to any Third Party Agreement
that a Consent is not available to the Buyer for any reason, the Buyer shall use
reasonable efforts to obtain substitute product alternatives or alternative
providers.  If the Buyer obtains such alternate products or services, Buyer
shall obtain a license or other agreement for an alternative, subject to the
payment terms in Section 5.5(c) immediately above.
 
(e)           If the rights and benefits of a Third Party Agreement are only
available to be licensed or provided directly by the Sellers, the Sellers shall
obtain for the account of the Sellers and at the Buyer’s cost and expense
(subject to Section 5.5(c) above) the benefits of such Third Party Agreement,
including the right for the Buyer to access and use such Third Party Agreement
in connection with provision of the Services under (and as defined in) the
Services Agreement.
 
5.6           Notification.
 
(a)           Each Seller shall promptly (and in any event within three (3) days
after becoming aware of such an event, fact or condition) notify the Buyer in
writing if, at any time prior to the Closing Date, such Seller becomes aware of
any event, fact or condition that would cause such Seller’s representations and
warranties in this Agreement to be untrue or incomplete or that makes the
satisfaction of the conditions to the Buyer’s obligation to consummate the
transactions contemplated hereby impossible or unlikely; provided, however, that
no disclosure by any Seller pursuant to this Section shall be deemed to amend or
supplement any representation or warranty or any Section of the Disclosure
Schedule or to prevent or cure any misrepresentation, breach of warranty or
breach of covenant or other breach of this Agreement.
 
(b)           The Buyer shall promptly (and in any event within three (3) days
after becoming aware of such an event, fact or condition) notify the Sellers in
writing if, at any time
 

 
25

--------------------------------------------------------------------------------

 

prior to the Closing Date, the Buyer becomes aware of any event, fact or
condition that would cause the Buyer’s representations and warranties in this
Agreement to be untrue or incomplete or that makes the satisfaction of the
conditions to the Sellers’ obligation to close the transactions contemplated
hereby impossible or unlikely; provided, however, that no disclosure by the
Buyer pursuant to this Section shall be deemed to amend or supplement any
representation or warranty or to prevent or cure any misrepresentation, breach
of warranty or breach of covenant or other breach of this Agreement.
 
5.7           No Negotiation.
 
(a)           Unless and until this Agreement is terminated pursuant to
Article VIII, each Seller shall not, and shall cause each of its respective
representatives not to, directly or indirectly, respond to, solicit, initiate or
encourage any inquiries or proposals from, discuss or negotiate with, provide
any non-public information to, or consider the merits of any unsolicited
inquiries or proposals from, any Person (other than the Buyer) relating to (i)
any transaction involving the sale or license of the Purchased Assets or any of
them, (ii) any merger, consolidation, reorganization, business combination or
similar transaction involving any Seller or (iii) any transfer of the insured
mortgage loan portfolio of the Sellers or their Affiliates through any sale,
bulk reinsurance or similar arrangement (any such transaction is referred to
herein as a “Restricted Transaction”).
 
(b)           If any Seller receives an offer or proposal relating to a possible
Restricted Transaction, the Sellers shall immediately notify the Buyer and
provide to the Buyer a summary of the terms thereof.
 
5.8           Non-Solicitation.
 
(a)           Each Seller agrees that, unless the Buyer shall be in material
breach of its obligations under the Services Agreement, for a period commencing
on the Closing Date and ending on the seventh (7th) anniversary of the Closing
Date it will not, directly or indirectly, (i) hire or employ any Identified
Employee, (ii) solicit, induce or attempt to induce any Transferred Employee to
leave the employment of the Buyer or its Affiliates or (iii) in any way
interfere with, disrupt or attempt to disrupt any then existing relationship
between the Buyer or its Affiliates and any Transferred Employee; unless, in the
case of clauses (i) and (ii) above, the employment of such Identified Employee
or Transferred Employee has been terminated by the Buyer.
 
(b)           The Buyer agrees that, unless either Seller shall be in material
breach of its obligations under the Services Agreement, for a period commencing
on the Closing Date and ending on the seventh (7th) anniversary of the Closing
Date it will not, directly or indirectly, (i) hire or employ any individual
listed in Section 5.8(b) of the Disclosure Schedule, (ii) solicit, induce or
attempt to induce any employee of either Seller to leave the employment of such
Seller or its Affiliates or (iii) in any way interfere with, disrupt or attempt
to disrupt any then existing relationship between the Sellers or their
respective Affiliates and any individual listed in Section 5.8(b) of the
Disclosure Schedule; unless, in the case of clauses (i) and (ii) above, the
employment of such individual has been terminated by either Seller.
 

 
26

--------------------------------------------------------------------------------

 

(c)           In recognition of the business objectives of the parties hereto in
entering into this Agreement and the transactions contemplated hereby and the
consideration paid therefor, the Buyer, on the one hand, and the Sellers, on the
other hand, each acknowledge and agree that (i) the foregoing non-solicitation
and non-hire provisions do not impose a greater restraint than is necessary to
protect the legitimate business interests of the other parties hereto, (ii) are
reasonable under the circumstances and (iii) the parties hereto would not be
willing to consummate the transactions contemplated by this Agreement without
each of them entering into the restrictive covenants set forth herein.  If, at
any time, the provisions of this Section 5.8 shall be determined to be invalid
or unenforceable by reason of being vague or unreasonable as to duration,
geographic area or scope, this Section 5.8 shall be considered divisible and
shall be deemed amended to only such duration, geographic area or scope as shall
be determined to be reasonable and enforceable by the court or other body having
jurisdiction.
 
5.9           Confidential Information.
 
(a)           Between the date of this Agreement and the Closing Date, the Buyer
and the Sellers shall maintain in confidence, and shall cause their respective
agents and advisors to maintain in confidence, any written, oral, or other
information obtained in confidence from any other party hereto in connection
with this Agreement or the transactions contemplated hereby, unless such
information (i) is now, or hereafter becomes, through no act or failure to act
on the part of the receiving party in breach of this Agreement, generally known
or available, (ii) is known by the receiving party at the time of receiving such
information, provided the receiving party can demonstrate such knowledge, (iii)
is hereafter furnished to the receiving party by a Third Party as a matter of
right and without restriction on disclosure, (iv) is independently developed by
or on behalf of the receiving party without any breach of this Agreement, (v) is
the subject of a written permission to disclose provided by the disclosing
party, (vi) is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the transactions
contemplated hereby or (vii) is required to be furnished or disclosed in
connection with Proceedings.
 
(b)           Subject to the exceptions in clauses (i), (iii) and (v) through
(vii) of Section 5.9(a) above, and except to the extent permitted under the
License Agreement or the Services Agreement, neither (i) any Seller, the Buyer
nor any of their respective Affiliates shall at any time use or disclose to any
Person any confidential or proprietary information, knowledge or data relating
to another party hereto or the transactions contemplated by this Agreement or
the other Transaction Documents and (ii) any Seller nor any of their respective
Affiliates shall at any time use or disclose to any Person any confidential or
proprietary information, knowledge or data relating to the Purchased Assets, in
each case including, without limitation, financial dealings, transactions, trade
secrets, intangibles, files, manuals, procedures, notes, forms, reference
materials, computer files, programs and databases, Contracts, process
information, workflow information, reports and other materials and documents,
however maintained, whether or not marked or otherwise identified as
confidential or secret.
 
5.10           Acknowledgment.  The Buyer, on the one hand, and the Sellers, on
the other hand, each acknowledge that, in view of the nature of the Business and
the business objectives of the parties in entering into this Agreement and the
transactions contemplated hereby, and the consideration paid therefor, the
agreements contained in Sections 5.7, 5.8 and 5.9 are reasonably
 

 
27

--------------------------------------------------------------------------------

 

necessary to protect the legitimate business interests of the parties and that
any violation of such agreements will result in irreparable injury to the other
parties hereto for which damages will not be an adequate remedy.  The Buyer, on
the one hand, and the Sellers, on the other, therefore agree that in the event
of a breach or threatened breach of any such agreements by any other party
hereto or its Affiliates, the affected party shall be entitled to preliminary
and permanent injunctive relief without proof of actual damages or posting of
any bond or other security.  For purposes of Sections 5.7, 5.8 and 5.9, the
parties further agree that (a) the term “Buyer” shall also include each
subsidiary and Affiliate of the Buyer now existing or acquired or formed after
the date hereof and the successors and assigns of the Buyer and each such
Affiliate or subsidiary and (b) the term “Sellers” shall also include each
subsidiary and Affiliate of each Seller now existing or acquired or formed after
the date hereof and the successors and assigns of each Seller and each such
Affiliate or subsidiary.
 
5.11           Tax Matters.
 
(a)           The Buyer and the Sellers agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Purchased Assets as is reasonably
necessary for (i) the filing of all Tax Returns with respect to the Purchased
Assets and the Transferred Employees (and Tax Returns with respect to Transfer
Taxes, if any), (ii) the preparation for any audit by any Tax authority with
respect to such Tax Returns and (iii) the prosecution or defense of any claim,
suit or proceeding relating to any Tax Return with respect to the Purchased
Assets.  The Buyer and the Sellers shall reasonably cooperate with each other in
the conduct of any audit or other proceeding related to Taxes or Transfer Taxes
involving the Purchased Assets.  Neither the Buyer nor the Sellers shall enter
into any compromise or agree to settle any claim pursuant to any Tax audit or
proceeding with respect to any Tax, or Transfer Tax, Return involving the
Purchased Assets which compromise or settlement would adversely affect the other
party without the prior written consent of the other party, which consent may
not be unreasonably withheld.
 
(b)           The Buyer shall pay all personal property Taxes attributable to
the Purchased Assets that are due or become due on or after the Closing Date,
whether accruing prior to or after the Closing Date, except that the Sellers
shall reimburse the Buyer for any such Taxes paid by the Buyer that constitute
Pre-Closing Taxes and the Buyer shall reimburse the Sellers for any such Taxes
paid by the Sellers that constitute Post-Closing Taxes.  Transfer Taxes shall be
borne as allocated in Section 2.4.  All refunds of any such Taxes that
constitute Pre-Closing Taxes shall be for the account of the Sellers (except to
the extent included in the Purchased Assets), and all refunds of any Taxes that
constitute Post-Closing Taxes shall be for the account of the Buyer.
 
(c)           The Sellers shall pay any income Taxes imposed as a result of any
income or gain recognized by the Sellers as a result of the sale of the
Purchased Assets.
 
(d)           All payments made with respect to any indemnification obligations
under this Agreement shall be treated as adjustments to the Purchase Price for
Tax purposes and such agreed treatment shall govern for purposes of this
Agreement.
 
(e)           The parties agree that the Sellers shall be responsible for all
Pre-Closing Taxes and shall prepare all Pre-Closing Tax Returns of the Sellers
relating to such Pre-Closing
 

 
28

--------------------------------------------------------------------------------

 

Taxes attributable to the use or ownership of the Purchased Assets for all
periods ending on or prior to the Closing Date, and the Buyer shall prepare all
Tax Returns of the Buyer relating to the use or ownership of the Purchased
Assets for all periods beginning after the Closing Date.
 
5.12           Certain Limitations on Resale.  From and after the Closing, the
Buyer shall not, except in connection with an acquisition of the Buyer by
merger, consolidation or sale of all or substantially all of the assets of the
Buyer, sell the Borrower Data or the Copyrighted Underwriting-Related Works in
the form delivered to the Buyer at the Closing to any Person (other than an
Affiliate of the Buyer) without the prior written consent of the Sellers.
 
5.13           Release.  Effective as of the Closing, each of the Sellers, on
behalf of itself and its Affiliates, releases and forever discharges each Buyer
Indemnified Party from any and all Losses, which such Seller now has, has ever
had or may hereafter have against any Buyer Indemnified Party arising from acts,
omissions, events or circumstances occurring on or prior to the Closing,
including for contribution or indemnification; provided, that nothing contained
herein shall release any obligation of any Buyer Indemnified Party hereunder or
under any other Transaction Document.
 
 
ARTICLE VI
 
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATION TO CLOSE
 
The Buyer’s obligation to consummate the transactions to occur at the Closing is
subject to the satisfaction of the following conditions (which may be waived by
the Buyer, in its sole discretion, in whole or in part):
 
6.1           Accuracy of Representations.  The representations and warranties
of the Sellers set forth in this Agreement, the other Transaction Documents and
any certificate or document delivered to the Buyer shall be true and correct in
all respects as of the date of this Agreement and as of the Closing Date as
though made on the Closing Date (except for those representations and warranties
that address matters as of a particular date which shall be true and correct in
all respects as of such date).
 
6.2           Performance.  The Sellers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement and the other Transaction Documents that are required to be
performed or complied with by them on or before the Closing.
 
6.3           Consents.  Except for Consents under Third Party Agreements, the
Sellers shall have sent all notices, made all filings and obtained all Consents
and Orders that are listed or required to be listed in Sections 3.3(b) and 3.4
of the Disclosure Schedule including but not limited to the Illinois Department
of Insurance.  The Buyer shall have obtained all Consents under the Third Party
Agreements listed in Section 6.3 of the Disclosure Schedule, or obtained
licenses or other agreements for alternative products as contemplated by Section
5.5.  All such Consents, Orders and licenses shall be in form reasonably
satisfactory to the Buyer, and none of such Consents, Orders and licenses shall
have been revoked.
 
6.4           Fannie Mae; Freddie Mac.  The Buyer shall have received
conditional approval by Fannie Mae and Freddie Mac and, to the extent necessary,
their regulator the Federal Housing Financing Agency, to write private mortgage
insurance on terms and in a form acceptable to the Buyer in the Buyer’s sole
discretion.


 
29

--------------------------------------------------------------------------------

 

6.5           No Proceedings or Illegality.  No Proceeding shall be pending or
threatened wherein an unfavorable Order could (a) prevent consummation of any of
the transactions contemplated by this Agreement and the other Transaction
Documents, (b) cause any of the transactions contemplated by this Agreement and
the other Transaction Documents to be rescinded or divested following
consummation or (c) adversely affect the right of the Buyer to own or operate
the Purchased Assets, and no such Order shall be in effect.  No Order or
provision of any Legal Requirement shall prohibit the Buyer from consummating
the Closing on its behalf.
 
6.6           No Bankruptcy or Receivership.  None of any Seller, the Illinois
Department of Insurance or any other Person shall have filed any petition or
commenced any Proceeding with respect to any Seller under any provision or
chapter of the United States Bankruptcy Code or any other similar federal or
state law relating to insolvency, bankruptcy, rehabilitation, liquidation or
reorganization, no Seller shall have made a general assignment for the benefit
of its creditors and no Order for relief shall have been entered against any
Seller under any state law relating to insolvency, bankruptcy, rehabilitation,
liquidation or reorganization of any Seller.  No Seller shall be subject to any
Order appointing a custodian, trustee or receiver for such Seller or all or any
material portion of its Assets or authorizing the taking of possession of the
Assets of such Seller.
 
6.7           No Material Adverse Change.  From the date of this Agreement to
the Closing, there shall not have occurred a Material Adverse Effect with
respect to the Sellers or the Purchased Assets.
 
6.8           Closing Deliveries.  The Buyer shall have received each of the
documents and deliveries required by Section 2.3(a).
 
 
ARTICLE VII
 
 
CONDITIONS PRECEDENT TO THE SELLERS’ OBLIGATION TO CLOSE
 
The Sellers’ obligation to consummate the transactions to occur at the Closing
is subject to the satisfaction of the following conditions (which may be waived
by the Sellers in their sole discretion, in whole or in part):
 
7.1           Accuracy of Representations.  The representations and warranties
of the Buyer set forth in this Agreement, the other Transaction Documents and
any certificate or document delivered to the Sellers shall be true and correct
in all respects as of the date of this Agreement and as of the Closing Date as
though made on the Closing Date (except for those representations and warranties
that address matters as of a particular date which shall be true and correct in
all respects as of such date).
 
7.2           Performance.  The Buyer shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement and the other Transaction Documents that are required to be
performed or complied with by it on or before the Closing.
 
 
30

--------------------------------------------------------------------------------

 
 
7.3           Consents.  The Sellers shall have obtained the Consent of the
Illinois Department of Insurance.
 
7.4           No Proceedings or Illegality.  No Proceeding shall be pending or
threatened wherein an unfavorable Order could (a) prevent consummation of any of
the transactions contemplated by this Agreement and the other Transaction
Documents or (b) cause any of the transactions contemplated by this Agreement
and the other Transaction Documents to be rescinded or divested following
consummation, and no such Order shall be in effect.  No Order or provision of
any Legal Requirement shall prohibit the Sellers from consummating the Closing
on their behalf.
 
7.5           No Bankruptcy or Receivership.  Neither the Buyer nor any other
Person shall have filed any petition or commenced any Proceeding with respect to
the Buyer under any provision or chapter of the United States Bankruptcy Code or
any other similar federal or state law relating to insolvency, bankruptcy,
rehabilitation, liquidation or reorganization, the Buyer shall have not have
made a general assignment for the benefit of its creditors and no Order for
relief shall have been entered against the Buyer under any state law relating to
insolvency, bankruptcy, rehabilitation, liquidation or reorganization of the
Buyer.  The Buyer shall not be subject to any Order appointing a custodian,
trustee or receiver for the Buyer or all or any material portion of its Assets
or authorizing the taking of possession of the Assets of the Buyer.
 
7.6           Closing Deliveries.  The Sellers shall have received each of the
documents contemplated by Section 2.3(b).
 
 
ARTICLE VIII
 
 
TERMINATION
 
8.1           Termination Events.  This Agreement may, by written notice given
prior to or at the Closing, be terminated:
 
(a)           (i) by the Buyer if a material breach of any provision of this
Agreement has been committed by any Seller and such breach has not been waived
or (ii) by the Sellers if a material breach of any provision of this Agreement
has been committed by the Buyer and such breach has not been waived; provided,
that if such breach is capable of being cured a party may not terminate this
Agreement under this Section 8.1(a) until a period of thirty (30) days has
expired from the date of notice of such breach without such breach having been
cured;
 
(b)           (i) by the Buyer if satisfaction of any of the conditions in
Article VI is or becomes impossible (other than through the material breach by
the Buyer of its obligations under this Agreement) and the Buyer has not waived
such condition or (ii) by the Sellers if satisfaction of any of the conditions
in Article VII is or becomes impossible (other than through the material
 

 
31

--------------------------------------------------------------------------------

 

breach by any Seller of its obligations under this Agreement) and the Sellers
have not waived such condition;
 
(c)           by mutual consent of the Buyer and the Sellers; or
 
(d)           by the Buyer (other than through the breach of the Buyer of its
obligations under this Agreement) or the Sellers (other than through the breach
by any Seller of its obligations under this Agreement) if the Closing has not
occurred on or before one hundred fifty (150) days after the date hereof, or
such later date as the Buyer and the Sellers may agree.
 
8.2           Effect of Termination.  If this Agreement is terminated pursuant
to Section 8.1, all further obligations of the parties under this Agreement
shall terminate without liability of any party (or any stockholder, member,
partner, director, manager, officer, employee, agent, consultant or
representative of such party) to the other parties to this Agreement, except
that (a) the obligations in Section 5.9(a), this Article VIII and Articles IX, X
and XI will survive such termination and (b) if this Agreement is terminated by
a party because of the material breach of this Agreement by the other party or
because one or more of the conditions to the terminating party’s obligations
under this Agreement is not satisfied as a result of the other party’s material
breach of its obligations under this Agreement, the terminating party’s right to
pursue all legal remedies shall survive such termination.
 
 
ARTICLE IX
 
 
INDEMNIFICATION; REMEDIES
 
9.1           Survival of Representations, Warranties and Covenants.  All
representations and warranties of the parties contained in this Agreement, the
other Transaction Documents or any certificate delivered in connection with the
Closing shall survive the Closing Date for a period of eighteen (18) months,
except that (i) the representations contained in Section 3.15 shall survive
until six (6) months following the expiration of the applicable statutes of
limitations, (ii) representations which are the basis for claims asserted under
this Agreement prior to the expiration of such applicable time periods shall
survive until the final resolution of those claims and (iii) the representations
contained in Sections 3.1, 3.2, 3.3, 3.9 (first three sentences only), 4.1, 4.2
and 4.3 shall survive the Closing without limitation.  All covenants and
agreements of the parties contained in this Agreement and the other Transaction
Documents shall survive the Closing without limitation other than the applicable
statute of limitations.
 
9.2           Indemnification.
 
(a)           Subject to the provisions of this Article IX, effective as of and
after the Closing Date, TGIC shall indemnify, defend and hold harmless the Buyer
and its Affiliates and their respective stockholders, members, partners,
managers, officers, directors, employees, representatives, controlling persons,
counsel, agents, successors and assigns (collectively, the “Buyer Indemnified
Parties”), from and against, and will pay to any Buyer Indemnified Party the
amount of, any and all claims, demands, Proceedings, losses, damages (excluding
indirect, special, incidental, consequential and punitive damages, except in
each case to the extent arising in connection with, as a result of or otherwise
relating to any Third Party claim), penalties, Liabilities, obligations,
settlement payments, costs and expenses of every kind whatsoever
 

 
32

--------------------------------------------------------------------------------

 

(including without limitation, costs of investigating, preparing or defending
any such claim or Proceeding and reasonable legal fees and disbursements), as
and when incurred by such Buyer Indemnified Party and whether or not involving a
Third Party claim (collectively and generically, “Losses”), incurred or suffered
by any of the Buyer Indemnified Parties, arising out of or relating to (i) any
inaccuracy of any representation or warranty of any Seller contained in this
Agreement or in any other Transaction Document (including all schedules,
exhibits and annexes hereto and thereto) or in any certificate or document
delivered in connection therewith, disregarding all qualifications and
exceptions contained therein relating to the Knowledge of the Sellers,
materiality, specified dollar thresholds or Material Adverse Effect, (ii) any
material breach of any covenant or agreement of any Seller contained in this
Agreement or any other Transaction Document (exclusive, however, of the Services
Agreement) and (iii) any Excluded Liability.
 
(b)           Subject to the provisions of this Article IX, effective at and
after the Closing Date, the Buyer shall indemnify, defend and hold harmless the
Sellers and their Affiliates, and their respective stockholders, members,
partners, managers, officers, directors, employees, representatives, controlling
persons, counsel, agents, successors and assigns (collectively, the “Seller
Indemnified Parties”), from and against any and all Losses incurred or suffered
by any of the Seller Indemnified Parties arising by reason of or resulting from
(i) any inaccuracy of any representation or warranty of the Buyer contained in
this Agreement or in any other Transaction Document (including all schedules,
exhibits and annexes hereto and thereto) or in any certificate or document
delivered in connection therewith, disregarding all qualifications and
exceptions contained therein relating to knowledge, materiality, specified
dollar thresholds or Material Adverse Effect, (ii) any material breach of any
covenant or agreement of the Buyer contained in this Agreement or any other
Transaction Document (exclusive, however, of the Services Agreement), (iii) any
Assumed Liability and (iv) any Buyer Closing Expenses.
 
(c)           No party shall have any liability for indemnification with respect
to Losses contemplated by Section 9.2(a)(i) or 9.2(b)(i) which would otherwise
be indemnifiable hereunder unless and until the total amount of claims in
respect of such Losses exceeds $400,000 (the “Basket”) in the aggregate and in
such event, such party shall be liable for all Losses in excess of the Basket.
 
(d)           Notwithstanding any provision of this Article IX, the liability of
the Sellers under Section 9.2(a)(i) and the Buyer under Section 9.2(b)(i) shall
be limited to $6,000,000; except, that the foregoing limitation on liability
shall not apply to (i) intentional, fraudulent or willful misrepresentations or
(ii) any inaccuracy of the representations and warranties contained in Sections
3.1, 3.2, 3.3, 3.9 (first three sentences only), 4.1, 4.2 and 4.3.
 
(e)           The right to indemnification, payment of damages and other
remedies based on representations, warranties, covenants and obligations in this
Agreement shall not be affected by any investigation conducted or any knowledge
acquired (except for those matters specifically set forth in the Disclosure
Schedule) or capable of being acquired at any time, whether before or after the
execution and delivery of this Agreement or the Closing Date, with respect to
the accuracy or inaccuracy of or compliance with any such representation,
warranty, covenant or obligation.
 

 
33

--------------------------------------------------------------------------------

 

(f)           Each Indemnified Party shall take all commercially reasonable
steps to mitigate any Losses for which it is entitled to indemnification
hereunder upon becoming aware of any event which would reasonably be expected
to, or does, give rise thereto; provided, that any costs incurred by an
Indemnified Party pursuant to this clause (f) shall be included in the amount of
Losses for which the Indemnified Party may seek indemnification under this
Agreement.
 
9.3           Defense of Claims.  If a claim for Losses (a “Claim”) is to be
made by a Buyer Indemnified Party or a Seller Indemnified Party (an “Indemnified
Party”), or if any Proceeding is filed or instituted making a claim against any
Indemnified Party with respect to a matter subject to indemnity hereunder, such
Indemnified Party shall give notice (a “Claim Notice”) to (a) the Sellers, in
the case of an indemnification claim pursuant to Section 9.2(a) or (b) the
Buyer, in the case of an indemnification claim pursuant to Section 9.2(b) (the
“Indemnifying Party”), in either case as soon as practicable after such
Indemnified Party becomes aware of any fact, condition or event which may
reasonably give rise to Losses for which indemnification may be sought under
this Article IX; however, the failure of any Indemnified Party to give timely
notice hereunder shall not affect rights to indemnification hereunder, except to
the extent such Indemnified Party is actually prejudiced by such failure (to the
extent determined by a court of competent jurisdiction).  After receipt of a
Claim Notice of a Proceeding, the Indemnifying Party shall have the right to
defend the Indemnified Party against the Proceeding at the Indemnifying Party’s
expense with counsel of its choice reasonably satisfactory to the Indemnified
Party, unless the nature of the Claim creates an ethical conflict for the same
counsel to represent the Indemnified Party and the Indemnifying Party, so long
as (i) the Indemnifying Party notifies the Indemnified Party in writing within
fifteen (15) days after the Indemnifying Party has received the Claim
Notice  and that the Indemnifying Party will indemnify the Indemnified Party
from and against the entirety of any Losses the Indemnified Party may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Claim or raised in the Proceeding, (ii) the Indemnifying Party provides the
Indemnified Party with evidence reasonably acceptable to the Indemnified Party
that the Indemnifying Party will have the financial resources to defend against
the Proceeding and fulfill its indemnification obligations hereunder, (iii) the
Proceeding involves only a claim for money damages and no other relief and (iv)
the Indemnifying Party conducts the defense of the Proceeding actively and
diligently.  The Indemnifying Party shall not compromise or settle any such
Proceeding without the prior written consent of the Indemnified Party or enter
into any settlement negotiations in connection with such Proceeding without
giving prior written notice to the Indemnified Party.  In all other cases the
Indemnified Party may defend the claim or Proceeding with one counsel of its
choosing reasonably satisfactory to and at the expense of the Indemnifying
Party.  The Indemnified Party may, at its own cost, participate in the
investigation, trial and defense of any such Proceeding defended by the
Indemnifying Party and any appeal arising therefrom and employ its own counsel
in connection therewith.  The parties shall cooperate with each other in
connection with any defense and in any notifications to insurers.  If the
Indemnifying Party fails to promptly and diligently assume the defense of such
Proceeding after receipt of notice hereunder, the Indemnified Party against
which such Claim has been asserted shall (upon delivering notice to such effect
to the Indemnifying Party) have the right to undertake the defense, compromise
or settlement of such Proceeding with counsel of its own choosing at the expense
of the Indemnifying Party and the Indemnifying Party shall have the right to
participate therein at its own cost.  The Indemnified Party shall provide prompt
notice to the Indemnifying Party in the event of any compromise or settlement
entered into pursuant to the
 

 
34

--------------------------------------------------------------------------------

 

immediately preceding sentence.  Losses shall be paid within five (5) Business
Days of the final determination of the merits and amount of a Claim.
 
 
ARTICLE X
 
DEFINITIONS
 
10.1           Certain Definitions.  In this Agreement, the following terms have
the meanings set forth below, which shall be equally applicable to both the
singular and plural forms.  Any agreement or document referred to below shall
mean such agreement or document as amended, supplemented and modified from time
to time to the extent permitted by the applicable provisions thereof and by this
Agreement.
 
“Advanced PTO Days” has the meaning set forth in Section 5.3(f).
 
“Affiliate or Affiliated” with respect to any specified Person, means a Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person; provided
that with respect to the Sellers such term shall not include New South Federal
Savings Bank.
 
“Agreement” has the meaning set forth in the first paragraph hereof.
 
“Allocation” has the meaning set forth in Section 2.5.
 
“Ancillary Agreements” means, collectively, (i) a bill of sale in substantially
the form of Exhibit F, (ii) an assignment and assumption agreement in
substantially the form of Exhibit G, (iii) the Services Agreement, (iv) the
Technology Escrow Agreement, (v) the License Agreement, (vi) the Sublease and
(vii) any other Contracts delivered by any party hereto at or prior to the
Closing.
 
“Assets” means all properties, assets and rights of every kind, nature and
description whatsoever whether tangible or intangible, real, personal or mixed,
fixed or contingent, choate or inchoate, known or unknown, wherever located.
 
“Assumed Contracts” has the meaning set forth in Section 1.2(a)(vi).
 
“Assumed Liabilities” means any Liability arising after the Closing Date under
the Assumed Contracts, except for Liabilities caused by a breach by any Seller
of its obligations on or prior to the Closing Date under such Contracts.
 
“Basket” has the meaning set forth in Section 9.2(c).
 
“Borrower Data” has the meaning set forth in Section 1.2(a)(ix).
 
“Business Day” means any day which is not a Saturday, Sunday or legal holiday
recognized by the United States of America.
 
“Buyer” has the meaning set forth in the first paragraph hereof.
 

 
35

--------------------------------------------------------------------------------

 

“Buyer Closing Expenses” has the meaning set forth in Section 2.4(b).
 
“Buyer Indemnified Parties” has the meaning set forth in Section 9.2(a).
 
“Buyer Transfer Expense Cap” has the meaning set forth in Section 2.4(b).
 
“Buyer’s Welfare Plans” has the meaning set forth in Section 5.3(e).
 
“Claim” has the meaning set forth in Section 9.3.
 
“Claim Notice” has the meaning set forth in Section 9.3.
 
“Closing” has the meaning set forth in Section 2.2.
 
“Closing Date” means the date and time as of which the Closing actually takes
place.
 
“Closing or Pre-Closing Qualifying Events” has the meaning set forth in Section
5.3(b).
 
“Closing Payment” has the meaning set forth in Section 2.1(a).
 
“COBRA” has the meaning set forth in Section 5.3(b).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Consent” means any approval, consent, ratification, waiver, or other
authorization of, notice to or registration, qualification, designation,
declaration or filing with any Person, including without limitation, any
Governmental Body.
 
“Contingent Payment” has the meaning set forth in Section 2.1(b).
 
“Contingent Payment Period” has the meaning set forth in Section 2.1(b).
 
“Contract” means any agreement, contract, option, license, instrument, mortgage,
obligation, commitment, arrangement, promise or undertaking (whether written or
oral) that is legally binding.
 
“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly, or as trustee or executor, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or otherwise.
 
“Copyrighted Underwriting-Related Works” has the meaning set forth in Section
1.2(a)(viii).
 
“Disclosure Schedule” means the schedules attached to this Agreement and
entitled Disclosure Schedule.
 

 
36

--------------------------------------------------------------------------------

 

“Dispute” has the meaning set forth in Section 11.4(a).
 
“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, Contract, commitment, warrant, demand, encumbrance,
equitable interest, lien, mortgage, charge, option, purchase right, pledge,
security interest, right of first refusal, or other material rights of Third
Parties or material restrictions of any kind, including without limitation any
restriction on use, voting, transfer, receipt of income or exercise of any other
attribute of ownership.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“ERISA Affiliate” has the meaning set forth in Section 3.15(b).
 
“Escrowed Material” has the meaning ascribed to it in the Services Agreement.
 
“Excluded Assets” has the meaning set forth in Section 1.2(b).
 
“Excluded Liabilities” means each of the following Liabilities (other than
Assumed Liabilities): (i) any Liability arising out of or relating to any act or
omission of any Seller or event occurring on or prior to the Closing Date; (ii)
any Liability under any Assumed Contract that arises out of or relates to any
breach by any Seller of its obligations under such Contract on or prior to the
Closing Date; (iii) any Liability that arises under any Contract other than an
Assumed Contract; (iv) any Liability for Taxes not related to the Purchased
Assets, any Liability for Taxes related to the Purchased Assets (other than
Transfer Taxes allocated under Section 2.4) with respect to any Tax period (or
portion thereof) ending on or prior to the Closing Date, that portion of the
Transfer Taxes that is the Sellers’ Liability under Section 2.4(a) and any
income or similar Taxes imposed on the Sellers (including any franchise Taxes)
as a result of the sale of the Purchased Assets; (v) any environmental
Liabilities; (vi) any Liability of any Seller or any ERISA Affiliate arising
under or with respect to any Plan; (vii) any Liability with respect to any
current or former employee, director, member, manager, shareholder, creditor,
policy holders, partner, agent or independent contractor of any Seller; (viii)
any Liability arising out of or relating to any conduct or alleged conduct of
any employee or independent contractor of any Seller other than the Transferred
Employees; (ix) any Liability arising out of or relating to any conduct or
alleged conduct of any Transferred Employee occurring on or prior to the Closing
Date; (x) any Liability with respect to any Indebtedness of any Seller; (xi) any
Liability under any policy of insurance written or issued by any Seller or their
Affiliates; (xii) any Liability to indemnify, reimburse or advance amounts to or
arising from any Guarantee of any Seller; (xiii) any Liability arising out of or
resulting from any Seller’s compliance or noncompliance with any Legal
Requirement or Order of any Governmental Body; (xiv) any Liability relating to
or resulting from the Purchased Intellectual Property to the extent arising on
or prior to the Closing Date (whether or not continuing past the Closing Date);
(xv) any Liability for any Seller Closing Expenses; (xvi) any Liability based
upon any Seller’s acts or omissions after the Closing Date; and (xvii) any
Liability arising from the failure to send any notices, make any filings or
obtain any Consents under Section 6.3 (other than Consents under Third Party
Agreements addressed in Section 5.5).
 
“Fannie Mae” means the Federal National Mortgage Association.
 

 
37

--------------------------------------------------------------------------------

 

“Fixed Payment” has the meaning set forth in Section 2.1(a).
 
“Freddie Mac” means the Federal Home Loan Mortgage Corporation.
 
“GAAP” means United States generally accepted accounting principles.
 
“Governmental Body” means any federal, state, local, municipal, foreign or other
governmental or quasi-governmental authority, including without limitation any
administrative, executive, judicial, legislative, regulatory or taxing authority
of any nature of any jurisdiction (including without limitation, any
governmental agency, branch, department, official or entity and any court or
other tribunal), the Illinois Department of Insurance, Fannie Mae and Freddie
Mac.
 
“Guarantee” means any obligation of a Person directly or indirectly guaranteeing
any Indebtedness or other obligation of any other Person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of such Person (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such indebtedness or other obligation (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Indebtedness or
other obligation of the payment thereof or to protect such obligee against loss
in respect thereof (in whole or in part).
 
“Identified Employees” has the meaning set forth in Section 5.3(a).
 
“Indebtedness” means (i) the principal of and premium, if any, and interest in
respect of any indebtedness for money borrowed or any obligations evidenced by
notes or other instruments, (ii) every capital lease obligation, (iii) every
obligation issued or assumed as the deferred purchase price of property or
services and (iv) all obligations in respect of surety bonds, letters of credit
or other similar instruments.
 
“Indemnified Party” has the meaning set forth in Section 9.3.
 
“Indemnifying Party” has the meaning set forth in Section 9.3.
 
“Intellectual Property” means all United States and foreign (i) patents, patent
rights, patent applications, patent disclosures and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions and
extensions thereof, (ii) trademarks, service marks, trade names, fictitious
business names, logos, domain names, reissues, re-examinations, substitutions
and extensions thereof, (iii) copyrights (registered and unregistered) and
applications for copyright registration, (iv) mask works and registrations and
applications for registration thereof, (v) computer software programs and
applications (whether in source or object code forms) and related documentation,
(vi) databases and sui generis database rights, (vii) trade secrets, know-how
and confidential or proprietary information, whether patentable or nonpatentable
and whether or not reduced to practice, processes and techniques, research and
development information and (viii) other proprietary rights relating to any of
the foregoing (including, without limitation, associated goodwill and remedies
against infringements thereof and rights of protection of an interest therein
under the Legal Requirements of all jurisdictions.
 

 
38

--------------------------------------------------------------------------------

 

“IRS” means the Internal Revenue Service.
 
“JAMS” has the meaning set forth in Section 11.4(a).
 
“Knowledge of the Sellers” means the knowledge of Kenneth Jones, Earl Wall,
Shirley Gaddy, George Jackson, Steven Haferman, Debbie Steelman, Julia Turner or
Ken Nash, in each case after reasonable inquiry and diligence and taking into
account the respective duties and responsibilities of each.
 
“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational or other statute, law, Order, constitution, rule,
regulation, ordinance, principle of common law, treaty or other requirement of
any Governmental Body.
 
“Liability” means any liabilities of any kind whatsoever (whether known or
unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued,
liquidated or unliquidated, due or to become due, and whether or not reflected
or required by GAAP to be reflected on a balance sheet), including without
limitation any direct or indirect Guarantee of any Liability of any other
Person.
 
“License Agreement” has the meaning ascribed to it in the Services Agreement.
 
“Licensed Intellectual Property” means all Intellectual Property included in the
Purchased Assets that is licensed to the Sellers.
 
“Losses” has the meaning set forth in Section 9.2(a).
 
“Material Adverse Effect” means, with respect to a Person or any portion of its
business or assets, any events, changes or effects which, individually or in the
aggregate, would reasonably be expected to have a material adverse effect on the
business, operations, assets, liabilities, condition (financial or otherwise),
results of operations or prospects of such Person or such portion of its
business or assets; provided, however, that none of the following shall
constitute a Material Adverse Effect: (i) changes that result from actions taken
at the written request of the Buyer and not necessary to effect the Closing of
the transactions contemplated hereby; (ii) changes that the Person can
demonstrate were primarily attributable to their compliance with the terms of
this Agreement or any other Transaction Document; (iii) changes that are the
result of factors generally affecting the industry in which the Person operates;
and (iv) changes that are the result of economic factors affecting the national
or international securities markets; except, in the case of clauses (iii) and
(iv), to the extent disproportionately affecting such Person relative to other
participants in the industry in which they operate.
 
“Notices” has the meaning set forth in Section 11.3(b).
 
“Order” means any law, rule, regulation, award, decision, injunction, judgment,
order, decree, ruling, subpoena or verdict entered, issued, made or rendered by
any court, administrative agency or other Governmental Body or by any referee,
arbitrator or mediator.
 
“Organizational Documents” means any certificate or articles of incorporation,
formation or organization, by-laws, operating agreement, certificate of limited
partnership,
 

 
39

--------------------------------------------------------------------------------

 

business certificate of partners, partnership agreement, declaration of trust or
other similar documents.
 
“Outside Bonus Amount” has the meaning set forth in Section 5.3(a).
 
“Owned Intellectual Property” means all Intellectual Property which is included
in the Purchased Assets that is owned by the Sellers.
 
“Permits” has the meaning set forth in Section 3.6.
 
“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union or other entity or Governmental Body.
 
“Personally Identifiable Information” means information about a Person which the
Buyer obtains from the Sellers that actually identifies such Person.
 
“Plan” has the meaning set forth in Section 3.15(a).
 
“Post-Closing Taxes” means (i) any Taxes that are due for a Tax period that
begins after the Closing Date and (ii) the post-Closing portion of any Taxes
that are due for a Tax period that begins before and ends after the Closing
Date.  The post-Closing portion shall be a fraction of such Taxes the numerator
of which is the number of days from the Closing Date to the end of the relevant
Tax period and the denominator of which is the total number of days in such Tax
period.
 
“Pre-Closing Tax Return” means a Tax Return for a Tax period that begins on or
before the Closing Date.
 
“Pre-Closing Taxes” means (a) any Taxes that are due for a Tax period that ends
on or before the Closing Date and (b) the pre-Closing portion of any Taxes that
are due for a Tax period that begins before and ends after the Closing
Date.  The pre-Closing portion shall be a fraction of such Taxes the numerator
of which is the number of days from the beginning of the relevant Tax period to
and including the Closing Date and the denominator of which is the total number
of days in such Tax period.  For avoidance of doubt, (i) “Pre-Closing Taxes
shall not include any Transfer Taxes, which are separately allocated as provided
in Section 2.4 and (ii) Pre-Closing Taxes will include any Taxes which are
asserted on an arrears basis in a period following the actual Tax year to which
such Taxes relate.
 
“Proceeding” means any action, claim, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted or heard by or before,
or otherwise involving, any court or other Governmental Body or referee,
trustee, arbitrator or mediator.
 
“Purchase Price” has the meaning set forth in Section 2.1.
 
“Purchased Assets” has the meaning set forth in Section 1.2(a).
 

 
40

--------------------------------------------------------------------------------

 

“Purchased Intellectual Property” has the meaning set forth in Section 3.11(a).
 
“Restricted Transaction” has the meaning set forth in Section 5.7(a).
 
“Seller Closing Expenses” has the meaning set forth in Section 2.4(a).
 
“Seller Indemnified Parties” has the meaning set forth in Section 9.2(b).
 
“Sellers” has the meaning set forth in the first paragraph hereof.
 
“Sellers’ Account” means the bank account of the Sellers set forth on Exhibit H.
 
“Services Agreement” means the Services Agreement to be entered into on the
Closing Date by and among the Buyer and the Sellers in substantially the form of
Exhibit I.
 
“Sublease” means the Sublease Agreement to be entered into on the Closing Date
between TGIC and the Buyer for the Sublease Property in substantially the form
of Exhibit J.
 
“Sublease Property” means those portions of the first (1st) and fourth (4th)
floors of the building located at 101 South Stratford Road, Winston-Salem, North
Carolina, identified in Exhibit A to the Sublease.
 
“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and governmental impositions or charges of any kind in the nature of (or similar
to) taxes, payable to any federal, state, provincial, local or foreign taxing
authority, including, without limitation, (i) income, franchise, profits, gross
receipts, ad valorem, net worth, value added, sales, use, service, real or
personal property, special assessments, capital stock, license, payroll,
withholding, employment, social security, workers’ compensation, unemployment
compensation, utility, severance, production, excise, stamp, occupation,
premiums, windfall profits, transfer and gains taxes and (ii) interest,
penalties, additional taxes and additions to tax imposed with respect thereto.
 
“Tax Returns” means any return, report or information statement with respect to
Taxes (including but not limited to statements, schedules and appendices and
other materials attached thereto) filed or required to be filed with the IRS or
any other Governmental Body, domestic or foreign, including, without limitation,
consolidated, combined and unitary tax returns.
 
“Technology Escrow Agreement” has the meaning ascribed to it in the Services
Agreement.
 
“TGI” has the meaning set forth in the first paragraph hereof.
 
“TGIC” has the meaning set forth in the first paragraph hereof.
 
“Third Party” means any Person other than the parties to this Agreement.
 
“Third Party Agreements” has the meaning set forth in Section 5.5(a).
 

 
41

--------------------------------------------------------------------------------

 

“Transaction Documents” means this Agreement, the Ancillary Agreements and all
other Contracts, instruments and certificates contemplated hereunder to be
delivered by any party hereto at or prior to the Closing.
 
“Transfer Expenses” has the meaning set forth in Section 2.4(b).
 
“Transfer Taxes” means any sales, use, stamp, documentary, filing, recording,
transfer, conveyance, real estate transfer, stock transfer, excise,
registration, duty, securities, securities transactions or similar Taxes and
fees (together with any interest, penalties or additions to Tax attributable
thereto), in each case as levied by any Governmental Body in connection with the
sale and purchase of the Purchased Assets.
 
“Transferred Employee” means each Identified Employee who accepts an offer of
employment from the Buyer as of the Closing Date.
 
“Treasury Regulations” means the Income Tax Regulations and Temporary
Regulations promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).
 
“Triad Technology Platform” means, collectively, the Assets of the Sellers
described in Section 1.2(a)(i) through (vii).
 
“Tribunal” has the meaning set forth in Section 11.4(a).
 
“WARN Act” means the Worker’s Adjustment and Retraining Notification Act of
1988, 29 U.S.C. §2101, et seq., and any similar state and local Legal
Requirements, as amended from time to time, and any regulations, rules and
guidelines issued pursuant thereto.
 
10.2           General Interpretation.  The terms of this Agreement have been
negotiated by the parties hereto and the language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent.  This Agreement shall be construed without regard to any
presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted, or in favor of the party
receiving a particular benefit under this Agreement.  No rule of strict
construction will be applied against any Person.  For all purposes of this
Agreement, unless otherwise expressly provided or unless the context otherwise
requires:
 
(a)           any pronouns used in this Agreement shall include the
corresponding masculine, feminine or neutral forms, and the singular form of
nouns and pronouns shall include the plural, and vice versa;
 
(b)           the words “herein”, “hereto” and “hereby”, and other words of
similar import, refer to this Agreement as a whole and not to any particular
Section or other subdivision of this Agreement;
 
(c)           the use of the term “including” (and with correlative meaning
“include” and “includes”) means including without limitation;
 

 
42

--------------------------------------------------------------------------------

 

(d)           references to Sections, clauses, other subdivisions and exhibits
are references to Sections, clauses, other subdivisions and exhibits of this
Agreement;
 
(e)           the captions, titles and headings used in this Agreement are for
convenience of reference only, shall not be deemed part of this Agreement and
shall not affect its construction or interpretation; and
 
(f)           any reference herein to a statute, rule or regulation of any
Governmental Body (or any provision thereof) shall include such statute, rule or
regulation (or provision thereof), including any successor thereto, as it may be
amended from time to time.
 
 
ARTICLE XI
 
MISCELLANEOUS
 
11.1           Expenses.  Except as otherwise provided herein, each of the
parties will bear its own costs and expenses (including legal fees and expenses)
incurred in connection with this Agreement and the transactions contemplated
hereby.  Notwithstanding the foregoing, without limiting any other rights or
remedies available to the Buyer at law or in equity, the Sellers shall promptly
reimburse all such costs and expenses incurred by the Buyer upon request
therefor (together with reasonable supporting documentation) following a
material breach by any Seller of its obligations under Section 5.7.
 
11.2           Press Releases and Public Announcements.  Promptly following the
execution and delivery of this Agreement, the parties shall issue a joint press
release in substantially the form attached hereto as Exhibit K with respect to
the transactions contemplated hereby.  The joint press release will clearly
state, among other things, that all Liabilities under any policies of insurance
written or issued by the Sellers or their Affiliates are expressly excluded from
the Purchased Assets, and that all such Liabilities, together with other
Excluded Liabilities, will remain the sole responsibility of the Sellers.  No
party shall issue any press release or make any public announcement relating to
the subject matter of this Agreement without the prior written approval of the
other parties; provided, however, that a party may make any public disclosure it
believes in good faith is required by applicable Legal Requirements, in which
case such party will use its reasonable efforts to consult with the other party
prior to such disclosure.  The Sellers and the Buyer will consult with each
other concerning the means by which the Sellers’ employees, customers and
suppliers and others having dealings with either of them in connection with the
Purchased Assets will be informed of the contemplated transactions and will use
reasonable efforts to facilitate the Buyer’s participation in any such
communication when appropriate.
 
11.3           Notices; Certain Consents.
 
(a)           Notwithstanding anything in this Agreement to the contrary, any
requirement in this Agreement to (i) notify the Sellers of the occurrence of any
event, (ii) deliver any documents or materials to the Sellers, (iii) obtain a
waiver from the Sellers with respect to any condition set forth in this
Agreement or (iv) obtain the agreement or consent of the Sellers with respect to
any matter set forth in this Agreement, shall be deemed to be satisfied for
purposes of this Agreement upon the Buyer (A) providing such notice to TGIC, (B)
delivering
 

 
43

--------------------------------------------------------------------------------

 

such documents or materials to TGIC, (C) obtaining such waiver from TGIC or (D)
obtaining such agreement or consent of TGIC, as applicable.  The Buyer shall be
entitled to rely exclusively upon any communications or writings given or
executed by TGIC and shall not be liable in any manner whatsoever for any action
taken or not taken in reliance upon the actions taken or not taken or
communications or writings given or executed by TGIC.  Each Seller acknowledges
that this Section 11.3(a) is intended to have the broadest possible scope for
the purpose of promoting the efficient negotiation and handling of all matters
which arise under or in connection with this Agreement.
 
(b)           All notices, consents, waivers and deliveries (“Notices”) under
this Agreement must be in writing and will be deemed to have been duly given
when (i) delivered by hand (against receipt), (ii) sent by telecopier or
electronic-mail (with written confirmation of receipt), (iii) when received by
the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested) or (iv) five (5) days after being sent registered or
certified mail, return receipt requested, in each case to the appropriate
addresses and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may hereafter designate by similar Notice to the
other parties):
 
If to the Sellers:


Triad Guaranty Insurance Corporation
101 South Stratford Road
Winston-Salem, North Carolina 2104
Attention:  Earl F. Wall
Telecopier No.:  (336) 331-1519
E-Mail:  ewall@tgic.com


with a copy to:


Womble Carlyle Sandridge & Rice
One West Fourth Street
Winston-Salem, North Carolina 27101
Attention: Jeffrey C. Howland
Telecopier No.: (336) 733-8371
E-Mail:  jhowland@wcsr.com


If to the Buyer:


Essent Guaranty, Inc.
201 King of Prussia Road
Radnor, Pennsylvania 19087
Attention:  Mark A. Casale, CEO
E-Mail:  mark.casale@essent.us



 
44

--------------------------------------------------------------------------------

 

with a copy to:


Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, New York 10019
Attention:  Michael Groll
Telecopier No.:  (212) 649-0999
E-Mail:  mgroll@dl.com


Attention:  Jeffrey S. MacDonald
Telecopier No.:  (212) 632-0102
E-Mail:  jmacdonald@dl.com


11.4           Mandatory and Binding Arbitration.
 
(a)           The Buyer, on the one hand, and the Sellers, on the other hand,
shall seek in good faith to reach agreement as to any dispute, controversy,
claim or difference of any kind (“Dispute”) between the parties arising out of
or related to this Agreement.  If the parties hereto are unable to reach such
agreement within thirty (30) Business Days of one party delivering written
notice of a Dispute to the other, then the Dispute shall be finally settled by
an arbitral tribunal (the “Tribunal”) under the JAMS Comprehensive Arbitration
Rules and Procedures (“JAMS”) as in force at the time such arbitration is
commenced, except as provided below.  The Tribunal shall apply the law of the
State of New York in the arbitration proceedings.
 
(b)           The Tribunal shall consist of three (3) arbitrators.  The Buyer,
on the one hand, and the Sellers, on the other hand, shall each nominate an
arbitrator within fourteen (14) days of the request for arbitration.  If the
Buyer or the Sellers fail to nominate an arbitrator, JAMS shall appoint such
arbitrator within seven (7) days of notice of a party’s failure to appoint an
arbitrator within the required period.  Following their selection, the two (2)
party-nominated arbitrators shall together agree upon the nomination of the
third (3rd) arbitrator within thirty (30) days after the nomination of the
second arbitrator.  If the two (2) party-nominated arbitrators are unable to
agree on the nomination of the third arbitrator within the thirty (30) day
period, JAMS shall appoint the third arbitrator within seven (7) days of notice
of the parties’ inability to agree on a third (3rd) arbitrator within the
required period.  The third (3rd) arbitrator, however appointed, shall serve as
Chairman of the Tribunal.
 
(c)           The site of the arbitration shall be New York, New York and the
arbitration proceedings shall be conducted exclusively in English.  The
arbitration proceedings shall be confidential.  All disputes concerning or
relating to arbitrability of disputes under this Agreement or the jurisdiction
of the arbitrators shall be resolved in the first instance by the arbitrators.
 
(d)           The award shall be rendered in writing and shall set forth in
reasonable detail the facts of the dispute and the reasons for the Tribunal’s
decision.  In the award, the Tribunal shall apportion the costs and expenses of
the arbitration.  The award rendered in any arbitration commenced hereunder
shall be final and conclusive and binding upon the parties
 

 
45

--------------------------------------------------------------------------------

 

upon the date it is rendered. The parties hereto undertake to implement any
award rendered by the Tribunal and judgment upon the award may be entered in any
court of competent jurisdiction.
 
(e)           The arbitrators are authorized to consolidate multiple Disputes
between the parties to the Transaction Documents where efficient and
appropriate.
 
(f)           Either party may make an application to the arbitrators seeking
injunctive relief until such time as the arbitration award is rendered or the
Dispute is otherwise resolved.  Either party may apply to any court having
jurisdiction hereof and seek injunctive relief until such time as the
arbitrators are available to consider the request for injunctive relief.
 
11.5           Further Assurances.  The parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents and (c) to do such other acts and things, all as
the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the transactions contemplated hereby (including
conveyance and transfer of the Purchased Assets to the Buyer).
 
11.6           Amendments and Waivers.  No amendment or waiver of any provision
of this Agreement shall be valid unless in writing and signed by the party to be
charged with such amendment or waiver.  No waiver by any party of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.
 
11.7           Entire Agreement.  This Agreement supersedes all prior agreements
among the parties with respect to its subject matter and constitutes (together
with the other Transaction Documents) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject
matter.  The exhibits and schedules identified in and attached to this Agreement
are incorporated herein by reference and shall be deemed as fully a part hereof
as if set forth herein in full.  In the event of any inconsistency between the
statements in the body of this Agreement and those in the exhibits and schedules
(other than an exception expressly set forth as such in the Disclosure Schedule
with respect to a specifically identified representation or warranty), the
statements in the body of this Agreement will control.
 
11.8           Assignments, Successors and No Third-Party Rights.  Neither party
may assign any of its rights or obligations under this Agreement without the
prior consent of the other parties except that the Buyer may assign any of its
rights under this Agreement to any Affiliate of the Buyer, provided that any
such assignment shall not relieve the Buyer of its duties and obligations
hereunder.  Subject to the preceding sentence, this Agreement will apply to, be
binding in all respects upon and inure to the benefit of the successors and
permitted assigns of the parties.  Nothing expressed or referred to in this
Agreement will be construed to give any Person other than the parties hereto any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement.
 
11.9           Severability.  The determination of any court that any provision
of this Agreement is invalid or unenforceable shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity of
the offending term or provision in any other situation or in any other
jurisdiction.  Upon such a determination, the parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the fullest extent possible.
 
11.10           No Merger or Continuation.  The parties acknowledge and agree
that this Agreement and the transactions contemplated hereby shall in no way
constitute a merger or consolidation of the Buyer and the Sellers or any of
them.  Subject to the terms and conditions herein and in the other Transaction
Documents the Sellers shall be responsible for the operation of their respective
businesses from and after the Closing Date, and the Buyer shall not be a
continuation of any Seller or any Affiliate of any Seller.
 
 
46

--------------------------------------------------------------------------------

 
11.11           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES.
 
11.12           Counterparts; Facsimile.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one and the same instrument.  Original
signatures hereto and to other Transaction Documents may be delivered by
facsimile or .pdf which shall be deemed originals.
 
11.13           Guaranty.  TGI hereby absolutely, irrevocably and (except as set
forth in this Agreement) unconditionally guarantees to the Buyer, as principal
obligor and not merely as surety, the due and punctual payment and performance
of each of TGIC’s obligations under this Agreement, including without limitation
the payment of all amounts due from TGIC under Article IX of this Agreement, as
and when due and payable, and TGI shall immediately pay and perform all such
obligations upon written demand made at any time by the Buyer from and after the
date such amounts are due and payable by TGIC but remain unpaid.  The foregoing
obligation of TGI constitutes a continuing guaranty of payment and not of
collection and is and shall be absolute and unconditional under any and all
circumstances except as set forth in this Agreement, including without
limitation circumstances which might otherwise constitute a legal or equitable
discharge of a surety or guarantor.  Except as set forth in this Agreement, the
obligation of TGI hereunder shall not be discharged, impaired, delayed or
otherwise affected by the failure of the Buyer to assert any claim or demand
against TGIC or to enforce or pursue any remedy hereunder.
 


 
[Signature Page Follows]
 

 
47

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 

     
SELLERS:
     
TRIAD GUARANTY INSURANCE CORPORATION
         
By: /s/ Kenneth W. Jones
 
Print name:  Kenneth W. Jones
 
Title:  President and Chief Executive Officer
         
TRIAD GUARANTY INC.
         
By: /s/ Kenneth W. Jones
 
Print name:  Kenneth W. Jones
 
Title:  President, Chief Executive Officer and Chief Financial Officer
         
BUYER:
     
ESSENT GUARANTY, INC.
         
By: /s/ Mark A. Casale
 
Print name:  Mark A. Casale
 
Title:  Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 
 


List of Omitted Schedules and Exhibits
to that certain
Asset Purchase Agreement dated as of October 7, 2009,
by and among
Triad Guaranty Insurance Corporation, Triad Guaranty Inc.
and
Essent Guaranty, Inc.


 
Pursuant to Item 601(b)(2) of Regulation S-K, Triad Guaranty Inc. hereby agrees
to furnish supplementally a copy of any omitted schedule or exhibit identified
below to the Securities and Exchange Commission upon request.


 
OMITTED SCHEDULES
 
   
Disclosure Schedule
 
   
Disclosure Schedule
 
Sections 1.2(a)(i)-(vii):
Purchased Assets
Disclosure Schedule
 
Sections 1.2(b)(i)-(iii), (v) 2.4:
Excluded Assets
Disclosure Schedule Section 3.3(b):
Notices, Filings and Consents under Contracts
Disclosure Schedule Section 3.4:
Governmental Consents
Disclosure Schedule Section 3.5:
Legal Compliance
Disclosure Schedule Section 3.6:
Licenses, Permits and Orders
Disclosure Schedule Section 3.7:
Litigation
Disclosure Schedule Section 3.8:
Commission Reports
Disclosure Schedule Section 3.9:
Title to Assets; Condition
Disclosure Schedule Section 3.10:
 Absence of Certain Changes or Events
Disclosure Schedule
 
Sections 3.11(a)-(c), (e)-(g):
Intellectual Property
Disclosure Schedule Section 3.12:
Sublease Property
Disclosure Schedule Section 3.13:
Assumed Contracts
Disclosure Schedule
 
Sections 3.14(a)-(b):
Employees and Consultants
Disclosure Schedule
 
Section 3.15(a), (c):
Employee Benefits Plans
Disclosure Schedule Section 3.17(a):
Insurance
Disclosure Schedule Section 5.3(a):
 
Severance Plan and Policies
 
Disclosure Schedule Section 5.8(b):
 
Certain Employees
 
Disclosure Schedule Section 6.3:
Third Party Agreements
   
Schedule I:
Allocation


OMITTED EXHIBITS
 
   
Exhibit A:
Opinion of Counsel
Exhibit B:
Sellers’ Officer Certificate
Exhibit C:
Sellers’ Secretary Certificate
Exhibit D:
Buyer’s Officer Certificate
Exhibit E:
Buyer’s Secretary Certificate
Exhibit F:
Bill of Sale
Exhibit G:
Assignment and Assumption Agreement
Exhibit H:
Sellers’ Account
Exhibit I:
Services Agreement (to be filed when executed in final form)
Exhibit J:
Sublease
Exhibit K:
Press Release


 
 

--------------------------------------------------------------------------------

 

